      Case 1:18-cv-01269-LEK-DEP Document 1 Filed 10/27/18 Page 1 of 12




                             NATURE AND OBJECT OF ACTION

       The object of the above action is to foreclose a Mortgage held by the Plaintiff and
recorded in the County of Ulster, State of New York as more particularly described in the
Complaint herein

        TO THE DEFENDANT(S), except John R. Twigg aka John Twigg and Estate of William
C. Twigg aka William C. Twigg, Jr. the plaintiff makes no personal claim against you in this
action.

      TO THE DEFENDANT(S), except John R. Twigg aka John Twigg and Estate of William
C. Twigg aka William C. Twigg, Jr.

       IF, AND ONLY IF, you have received or will receive a Bankruptcy Discharge Order
which includes this debt, the plaintiff is solely attempting to enforce its mortgage lien rights in
the subject real property and makes no personal claim against you. In that event, nothing
contained in these or any papers served or filed or to be served or filed in this action will be an
attempt to collect from you or to find you personally liable for the discharged debt.


YOU ARE HEREBY PUT ON NOTICE THAT WE ARE ATTEMPTING TO COLLECT A
DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
      Case 1:18-cv-01269-LEK-DEP Document 1 Filed 10/27/18 Page 2 of 12



UNITED STATES DISTRICT COURT                                CASE NO. 1:18-cv-1269 (LEK/DEP)
NORTHERN DISTRICT OF NEW YORK
United States of America, Acting Through the
Farmers Home Adminstration, United States
Department of Agriculture

                                     Plaintiff,

           -against-                                                 COMPLAINT

                                                                ACTION TO FORECLOSE
                                                                    A MORTGAGE

John R. Twigg aka John Twigg;
Estate of William C. Twigg aka William C. Twigg, Jr.;
Town of Rosendale Justice Court;
“JOHN DOE #1-5” and “JANE DOE #1-5”, said names
being fictitious, it being the intention of plaintiff to
designate any and all occupants, tenants, persons or
corporations, if any, having or claiming an interest in
or lien upon the premises being foreclosed herein,

                                     Defendants


    The plaintiff herein, by its attorney MANFREDI LAW GROUP, PLLC, complains of the

defendants above named, for its cause of action, and alleges:

1. This court has jurisdiction under the provisions of Title 28, United States Code, Section

   1345.

2. The plaintiff, UNITED STATES DEPARTMENT OF JUSTICE, NORTHERN DISTRICT

   OF NEW YORK, having an address of 441 SOUTH SALINA STREET, ROOM 356,

   SYRACUSE NY 13202-2455 is authorized to issue loans to borrowers by and through the

   Department of Agriculture.

                                THE NOTE AND MORTGAGE

3. That on or about June 15th, 1994 the defendant, John R. Twigg aka John Twigg, for monies

   loaned and for the purpose of securing to lender/plaintiff or its predecessor, its successor and
      Case 1:18-cv-01269-LEK-DEP Document 1 Filed 10/27/18 Page 3 of 12



   assigns, a sum of money, duly executed and acknowledged a Promissory Note in the amount

   of $74,280.00 at an interest at the rate of 6.5% and agreed to repay said sums in monthly

   principal and interest payments each and every month.

4. A copy of the Promissory Note is attached as Exhibit A.

5. John R. Twigg aka John Twigg’s father, William C. Twigg aka William C. Twigg, Jr. co-

   signed as borrower under the Note.

6. William C. Twigg aka William C. Twigg, Jr. died on 7/15/1994.

7. That as security for the payment of said indebtedness, a Mortgage was executed

   acknowledged and delivered to the stated lender/mortgagee/plaintiff its successor and assigns

   under certain conditions with rights, duties and privileges between the parties as described

   therein.

8. A copy of the Mortgage is attached as Exhibit B.

9. The Mortgage was recorded on 6/17/1994, liber 3041, page 336, in the Ulster County Clerk’s

   Office.

10. The “mortgaged premises” is 122 East Road, High Falls, NY 12440 122 East Road, High

   Falls, NY 12440 aka 122 East Road, High Falls, NY 12440, Section: 70.47 Block: 2 Lot: P/O

   19.100, Section: 70.47 Block: 2 Lot: 19 described herein annexed as “Schedule A”.

11. Attached as Exhibit C are redacted Rural Housing Service Payment Subsidy Agreements.

   Pursuant to the Mortgage and said Subsidy Agreements, the Plaintiff is entitled to recapture

   said subsidy amounts.

12. The plaintiff is the owner and holder of the subject mortgage and note, or has been delegated

   the authority to institute a mortgage foreclosure action by the owner and holder of the subject

   mortgage and note.
       Case 1:18-cv-01269-LEK-DEP Document 1 Filed 10/27/18 Page 4 of 12



13. That John R. Twigg aka John Twigg failed to comply with the conditions of the Promissory

   Note by failing to make payment due and on 8/17/2015 the loan was accelerated at which

   time the Defendant was 183 days behind scheduled payment.             The plaintiff elected to

   accelerate the mortgage debt, duly notified defendant of the default, and provided the

   information necessary to cure, sent in accordance with the terms of the mortgage, to the

   address on file for the defendant at the time the notice was sent but defendant failed to timely

   cure resulting in the necessity of the commencement of the present foreclosure action.

   Exhibit D.

14. Upon information and belief, the subject mortgaged premises is occupied by the Defendant

   John Twigg.

15. That plaintiff has complied with all applicable provisions of the RPAPL, Section 1304 and

   Banking Law, and specifically with Banking Law §§ 595-a and 6-l and 6-m if applicable, in

   securing the aforementioned indebtedness and at all times thereafter. In accordance with

   RPAPL Section 1304, a 90-day notice was issued on 1/13/17. Exhibit E.

16. A second 90-day notice was issued on 3/26/2018. Exhibit F.

17. The property which is the subject of this foreclosure action does meet the definition of a

   "home loan" pursuant to New York RPAPL §§ 1304 and 1306, because the mortgaged

   property is, upon information and belief, the borrower’s principal residence.

18. There is currently due:

       Principal (Note)                                             $66,304.17

       Interest (Note) at 6.5% per annum
       From February 15, 2015
       through October 22, 2018                                     $15,881.35


       Principal (Advances – Taxes/Ins/Maint)                       $ 9,424.45
      Case 1:18-cv-01269-LEK-DEP Document 1 Filed 10/27/18 Page 5 of 12




       Interest (Advances – Taxes/Ins/Maint)                     $    951.42

       Escrow/Impound (Advances paid, but not
         yet posted to account’s Advance Principal)              $ 1,496.85

       Late Charges Due                                          $     47.95

       Interest Credit (Subsidy) Granted $58,400.88
               (Subsidy Calculated for Recapture)                $      0.00

       TOTAL DUE THROUGH October 22, 2018                        $94,106.19


19. That in order to protect its security, the plaintiff may be compelled to pay during the

   pendency of this action, local taxes, assessments, water rates, insurance premiums and other

   charges assessed to the Mortgaged Premises, and hereby requests that any sums paid by it for

   said purposes, with interest thereon, be added to the sum otherwise due, be deemed secured

   by the mortgage and be adjudged a valid lien on the Mortgaged Premises.

20. John R. Twigg aka John Twigg is included in this lawsuit as record owner of the Mortgaged

   Premises and borrower under the Promissory Note and Mortgage. Exhibits A & B.

21. Town of Rosendale Justice Court is included in this foreclosure lawsuit as possible

   Subordinate Lienor by virtue of Judgment in the amount of $75.00 against John Twigg, 122

   East Road, High Falls, NY 12440 recorded on 06/19/2018 in Instrument No. 2018-00004998.

22. The Estate of William C. Twigg aka William C. Twigg, Jr. is included in this lawsuit as co-

   signor and borrower under the Note.

23. The true names of the defendants “JOHN DOE #1-5” and “JANE DOE #1-5” are unknown

   to the United States, those names being fictitious, but intending to designate tenants,

   occupants or other persons, if any, having or claiming any estate or interest in possession

   upon the premises or any portion thereof.
       Case 1:18-cv-01269-LEK-DEP Document 1 Filed 10/27/18 Page 6 of 12



24. The plaintiff shall not be deemed to have waived, altered, released or changed its election

   herein by reason of any payment after the commencement of this action of any or all of the

   defaults mentioned herein and such election shall continue to be effective.

25. No other action or proceeding has been brought at law or otherwise for the recovery of said

   sums secured by the Promissory Note and Mortgage or any part thereof.

26. That the Certificate of Merit pursuant to CPLR 3012-b is annexed hereto and made a part

   hereof.

27. The plaintiff is not seeking a deficiency judgment in this lawsuit.

28. The plaintiff is not seeking attorneys’ fees in this lawsuit.

29. The plaintiff seeks a judgment of foreclosure and sale only.

       WHEREFORE, Plaintiff demands judgment:

   (a) That the defendants, or either or any of them, subsequent to the filing of the Notice of

       Pendency of this action, and every person whose conveyance or encumbarance is

       subsequent or subsequently recorded, be forever barred and foreclosed of all right, claim,

       lien, interest or equity of redemption in the mortgaged premises;

   (b) of foreclosure and sale the mortgaged premises 122 East Road, High Falls, NY 12440

       122 East Road, High Falls, NY 12440 aka 122 East Road, High Falls, NY 12440,

       Section: 70.47 Block: 2 Lot: P/O 19.100, Section: 70.47 Block: 2 Lot: 19 as shown in

       annexed Schedule A may be decreed to be sold according to law

   (c) That the priority of liens against the real property be determined by the Court, and the

       proceeds of the sale of said property, after proper court costs, be distributed among the

       owners and holders of liens against said property in the order of priority thereof as

       determined by the Court; and
      Case 1:18-cv-01269-LEK-DEP Document 1 Filed 10/27/18 Page 7 of 12



   (d) That the total amount due to the Plaintiff on the NOTE and MORTGAGE as described

      herein be adjudged;

   (e) That the Plaintiff may be paid the amount adjudged to be due to the Plaintiff with interest

      thereon to the time of such payment, together with the costs and expenses of this action

      and the expenses of the sale, so far as the amount of such money properly applicable

      thereto will pay the same; and

   (f) That the Plaintiff may have such other and further relief which as to this Court may seem

      just, reasonable and proper.

Dated: October 25, 2018
                                                    /s/ John Manfredi
                                                    John Manfredi, Esq.
                                                    Manfredi Law Group, PLLC,
                                                    Attorney for Plaintiff,
                                                    302 East 19th Street, Suite 2A
                                                    New York, New York 10003
                                                    Telephone No. (347) 614-7006
      Case 1:18-cv-01269-LEK-DEP Document 1 Filed 10/27/18 Page 8 of 12



UNITED STATES DISTRICT COURT                          CASE NO.
NORTHERN DISTRICT OF NEW YORK
United States of America, Acting Through the
Farmers Home Adminstration, United States
Department of Agriculture

                              Plaintiff,

           -against-                                  Mortgaged Premises:
                                                      122 East Road, High Falls, NY 12440


John R. Twigg aka John Twigg;
Estate of William C. Twigg aka William C. Twigg, Jr.;
Town of Rosendale Justice Court;
“JOHN DOE #1-5” and “JANE DOE #1-5”, said names
being fictitious, it being the intention of plaintiff to
designate any and all occupants, tenants, persons or
corporations, if any, having or claiming an interest in
or lien upon the premises being foreclosed herein,

                           Defendants



                  CERTIFICATE OF MERIT PURSUANT TO CPLR 3012-B

John Manfredi, Esq., pursuant to CPLR § 2106 and under the penalties of perjury, affirms as

follows:

       1. I am the attorney of record for plaintiff in the above-captioned mortgage foreclosure

           action. As such, I am fully aware of the underlying action, as well as the proceedings

           had herein.

       2. I have reviewed the facts of this case and communicated with Jennifer Jackson, a

           representative of plaintiff concerning the subject of this action.

       3. Based upon my communication with the plaintiff and my review of the pertinent

           documents, including the mortgage, security agreement and note or bond underlying

           the mortgage executed by the defendants and all instruments of assignment, if any,
      Case 1:18-cv-01269-LEK-DEP Document 1 Filed 10/27/18 Page 9 of 12



          and any other instrument of indebtedness including any modification, extension,

          and/or consolidation, and to the best of my knowledge, information and belief, there

          is a reasonable basis for the commencement of this action and that Plaintiff is

          currently the creditor entitled to enforce rights under such documents.

      4. I further certify that to the best of my knowledge, information and belief, formed after

          reasonable inquiry regarding the present action, the presentation of the pleadings or

          the contentions contained herein is true and correct.

Dated: October 25, 2018

                                                    /s/ John Manfredi
                                                    John Manfredi, Esq.
                                                    Manfredi Law Group, PLLC,
                                                    Attorney for Plaintiff,
                                                    302 East 19th Street, Suite 2A
                                                    New York, New York 10003
                                                    Telephone No. (347) 614-7006
               Case 1:18-cv-01269-LEK-DEP Document 1 Filed 10/27/18 Page 10 of 12
                 WebTitle File No.: WTA-18-018690                                         Client File No.:

                                        SCHEDULE A
                            DESCRIPTION OF MORTGAGED PREMISES


ALL THAT CERTAIN LOT, PIECE OR PARCEL OF LAND with the buildings and improvements thereon erected,
situate, lying and being in the Town of Rosendale, County of Ulster and State of New York, bounded and described as
follows:

Lot No. 19 on a map of High Falls Park showing subdivision of a portion of property owned by Riveredge Warehouse
Corp. at High Falls in Rosendale, New York, filed at Ulster County Clerk's Office on March 8, 1957, Map No. 1864.

No title is conveyed to any part of the street or streets adjoining or abutting the above described property, Riveredge
Warehouse Corporation having reserved such title in itself for the purpose of offering the same to proper authorities for
dedication.

BEING the same premises conveyed in a deed dated October 11, 1968 from Erling Frivold to Erling Rolfsen Frivold, Sr.
and Agnes Frivold, said deed having been recorded in the Ulster County Clerk's Office on October 11, 1968 in Liber 1219
of Deeds at Page 186.

SUBJECT to a drainage easement six (6) feet in width along the west line of the above described premises and as shown
on the map above referred to.

BEING the same premises which were conveyed by deed dated the 15th day of June, 1970 from Erling Rolfsen Frivold,
Sr. and Agnes Frivold, his wife, to John R. Pugliese and Norma A. Pugliese, his wife, and recorded in the Ulster County
Clerk's Office on June 15, 1970 in Liber 1244 of Deeds at Page 63.

ALSO SUBJECT to declaration of restrictions pertaining thereto and filed in the Ulster County Clerk's Office under date
of June 10, 1957 and recorded June 19, 1957 in Liber 1003 of Deeds, at Page 525.


Premises:               122 East Road - High Falls Park, High Falls, NY 12440
aka                     122 East Road, High Falls, NY 12440
Tax Parcel ID No.:      Section: 70.47 Block: 2 Lot: P/O 19.100
fka                     Section: 70.47 Block: 2 Lot: 19




v1.0                                                                                                            Page 3 of 9
Case 1:18-cv-01269-LEK-DEP Document 1 Filed 10/27/18 Page 11 of 12
Case 1:18-cv-01269-LEK-DEP Document 1 Filed 10/27/18 Page 12 of 12
Case 1:18-cv-01269-LEK-DEP Document 1-1 Filed 10/27/18 Page 1 of 4




                          Exhibit A
USDA-FmIilACase 1:18-cv-01269-LEK-DEP Document 1-1                               Filed 10/27/18 Page 2 of 4
Form FmHA 1940-16                   PROMISSORY NOTE
(Rev.4-91)

             ]LOAN                                                                         STATE
    SECTIO}I 502 RURAI IIOUSING                                                              NEW YORK
                                                                                           Eoffi
                                                                                             TILSTER
                                                                                           CASE NO.
                                                                                             37-056-01(t2443453



                                                                              Date          June      15                               Ls94
     FOR VALUE RECEIVED, the undersined (whether one or more persons, herein calleci "Borrower'r) jointly and
               to pay to the order of the United States of America, acting through thc Farrners Home Administration,
sevcrelly promisc

United States Dcpartment of Agriculture, (herein called the "Government") at its office in
                                 KINGSTON, NEI{ YORK T2401

THE PRINCIPAL SUM OF             SEVENTY FOUR TH0USAND Ti^IO HUNDRED AND ETGHTY                            IND 00/100             --------
DOr-LARS (8      74,280. 00                                                     ), plus INTEREST on the UNPAXD PRXNCIPAL of

     SIX AND ONE }iALT                     PERCENT (     6.5000        %) PERANNUM.




Payment ollthe said Frincipal and Interest shall be as agreed between the Borrower and the Governmentusingone of three
elternatives as indicated bclow: (check one)



tr t.      Priincipd and Interest payments shall be deferred. The interest accrued to                                              ,   19-
shall be addied to the Principal. Such new Principal and later accrued Interest shall be payable in                                     regular_
amortized installments on ihe detes indicated in the box below. Borrower authorizesihe Government to enrer the amount of

such new Principal hcrcin   t                                      and the amount of such regular installments in the box below,
when sudh amounts havc becn detcrmincd.

tr tt.     Peyment of Interest shall not be deferred. Installments of accrued Interest shall be payabl,e on the

of each                             bcginning on                          ,   19--,        through                                  19-,
Principal en'd latcr accrucd Intcrcst shall be paid in                installments    as   indicated in the lbox below;

                                                                                             396
E ttt.   Plymentr rhrll not be dcfcrrcd. Principd end Intcrcst ehall bc paid in                               installments as indicated
in thc box below:



     457.00                                                           July       15                                       ,   199.L,       and


i    457   '00                                                  thcreaftcr on thc         of each MONTH
                                                                                      -.15tr-
until the P;RINCIPAL     ud     INTEREST arc fully peid cxccpt that thc FINAL XNSTALLMENT of thc entirc indebtcdncss

cvidenccd hcreby, if not rooncr peid, shrll be duc end   PAYABLE TEIRTY-TIIREE                       (-33                     -    )YEARs
from thc DATE of this NOTE, Thc conridcration herefor shall support any agrecmcnt modify'ing the forcgoing                             schedulc
of prymcnts.
              Case 1:18-cv-01269-LEK-DEP Document 1-1 Filed 10/27/18 Page 3 of 4


If the totd amount of the loen is not advenced at the time of loen closing, the loan shall bc advenccd to the Borrowcr er
requested by Borrower and approved by the Government. Approval of the Government is mandatory provided the advance is
requested fo. purpor" authorized by   ih" Government. Inteiest shall eccrue on the amount of each edvrnce from its rctuel
                                    -Bor.o*",
             "
d"ie ,hown on tLe   reverse hereof.           authorizes the Government to enter the amount and date of such advancc in
     ",
the R.ecorcl of Advances.

paymcnt c,f principal and interest shall be applied in accordance with FmHA accouriting proceilures in effect on the datc of
receipt of th. pryrnent. Borrower agrees to pay late charges in accordance with FmHA regul,ations in effcct when a late
charge is assessed.

prepayrnents of scheduled installments, or any portion thereof, rnay be made at any time of the option of Borrower Rcfunds
.rrd        payments, as defined in the regulati,ons (7CFR S1951.8) of the Farmers Home Adrninistration according to thc
     "rorro
source of ,funds inrrolved, shall, aftu, p"yment of inrerest, be applicd in eccordance with FmH,A reguiations end accounting
procedures in effect on the date of receipt of payments.

Borrower rrgrees thet the Government et any rime may assign this note. If the Government assiSns--the note and insures thc
payment th-ereo( and in such case, though ih. ,rot" is not leld -by th. Government, Borrower shall continue to Pay to thc
boro"n*"nt, as collection sgent for the holder, all installments of principd and interest as scheduled herein.

If   this note is held by an insured lender, prepaymenrs made by Borrower may, at the option of the Govcrnment' be remittcd
by the Governmenr io the holder promptly ir,'ur""pt for firal payment, be ieteined by the-Government end rcmittcd to the
hold"r on cither a calendar quart;r b"sis-o.         nual installment due date basis. The effect:ive date of any PrcPalment
                                          to "r,
                                             the "tholder on an annual installmcnt due date basis. shall be thc detc of thc pre'
retained and remirted by the'Government
payment S,y Borrower,      ah" Government will pay the interest to which the holder is entitled accruing between thc effectivc
dafe Oi en.7   SUCh
                            "nd
                      prepeyment arrs rire rlaic ur   lrc risssiy anccf, tu L{lE llu.scl.

CREDIT I3LSEWHERE CERTIFICATION: Borrower hereby certilies that he/she is unable to ,obtain sufficicnt credit clse-
whcre to linance his/her actual needs at reasonable rates and terms, talcing into consideration prevailing private and coopera'
tivd rates and terms in or near his/her community for loans for similai purposes and periods, of time, and that thc loan
evidenced hereby shall be used solcly for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY: If the propcrty conrtructed, improvcd, purchased, or rcliranced in whole or in pert
with the loan evidenced hereby is (1) leasedor rented with an option to purchasc, (2) leascd or rented rrithout oPtion to
purchase fbr a term exceeding i y."rc, or (3) sold or title is otherwise conveyed, voluntatily or in'voluntarily, the Govcrnmcnt
*"y its option declare the indebtedness evidenced hereby immediately due and payable.
       "t
REFINAI{CING AGREEMENT: Borrower hereby agrees to provide periodic finencial inforrnation es tequested by the
Govcrnment. If at any time it shell eppear to the 6ovlrnmenr t-har Borriwer may be eble to obtrrin a loan from I rcsponsiblc
coopcrative or private credit source rt'reasonable rates and terrns for loans for similar PurPoses and pcriodof timc-, Borrowcr
will, at th,e Goiernment's request, apply for and accept a ioan in sufficient amount to pry this note in full and, if the lendcr
is a coopererive, to pay fot any n.."rt".y stock. This'peragraph and the preceding paragraph shall.not epply to any comaher
                               'section
signing ihli, nor. p,*o*t to             SOZ of the Housinf ect of 1949 to .o*p"ttt"i" ior dcficicnt rcPayment ability of
other undenigned person(s).

CREDIT IiALE TO NONPROGRAM BORROWERT The provisions of the paregrephs entitlcd "Credit Elsewhcrc Ccrti{ica'
tion," and, "Reffnencing Agrecment" do not apply if (1) ;his promissory noi" ,upr"tunts in who,le or-Pert p.yment for prop
erty purcfiresed from thi Glvernment and (2) ihe loan represented by this promissory note we6 medc to thc borrowcr as an
,ronpiog."- borrower under Title V of the Housing Act o41949, as amended, and regulations prc,mulgated. thcreundcr.

DEFAULIh Failure ro pay when due any debt evidenced hereby or perform any co-rrenent o,r .grecmcnt-hereundcr shall
sonstitur€ defeult under ttiis inetrumcnt and rny other instrument cvidcncing e debt of Borrower owing ro, inrurcd orGurr'
anteed by the Government or securing or otherwise relating to such a debt; end dcfeult under an;, such other.inotrumcnt shdl
constiu; default hereunder. UPON ANY SUCH DEFAULf, th" Government at its option mly declare all or any pnrt of
any such indebtedness immediately due and payable.

suBsIDy REPAYMENT AGREEMENT: Borrower agtrees to the repayment (recapture) of zubsidy granted in the form of
;i;;t           Subsidy will be repaid when the borrower's account is settled by sale of the se curity property, refinancing
            in fuU and *,ill be calculated ia accotdance with regulations in effect at the time of settlemEnt. Recapture is
       ";"dits.
oi p"V*"r,t
basid-on prcperty appreciation and can equal aU, sotire or none but never exceed the amount of subsidy receiYed.

This Note is grven as evidence of a loan to Borrower made or inswed by the Government pursuant to the Title V of the
Housitrg e,ct of 1949 and for the type of loan as is indicated in the "TYPE OF LOAN" blosk above. This Note shall be
zubjectlo the present regulations of the Farmers Home Administration and to its future regulati,ons not incomistent with
the express provisions hereof.

II/ARNING: Failure to frrlly disclose accurate and truthful financial information qray lqsul! in the temrination.of prj,gg$
uriiitrii"i .rr*.rAy ulng i&eived, *a tn. denial of ftiture program assistance underuSD.{'s D:barment regulations, ? CFR
o^-+ 2,l1.'
                   Case 1:18-cv-01269-LEK-DEP Document 1-1 Filed 10/27/18 Page 4 of 4
  Presentment, protest, and notice are hereby waived.
  CO-SIGI{ERS:
                                                                                                                     (sEAr)

    '    : , ..i    )   ,                                                                                            (sEAr)
        wrLL.rAM            C. T',r,trcc.' tcoiignei)
                                                                                          -ffii
        RD    I    Box 4748 Skea Road                                 19 EAST ROAD
        I'Iest Hurley, NY                    L249L
                                                                      IIIGH FAILS,   NY    L2440


        The above-npmed indj-vidual hereby agrees that he shal1 be joinfly and severally
        liable with Borrower; that the Government may reamortize the Note or release any
        Person liable hereunder without his consent'; "and that he shall remain liable
        hereunder.
      ttA Reamortizatl.oa Agreement dated Dacember 15, 2014 The principal sum of
67340.03 has been given to uodify the payment schedule of this note.tr




                                                           RECORDOF ADVANCES




 'U,S, Oov9rn nmt Prhilrq Of'{cc
                                 ,1901
                                         -   55+1c1205o9        Position 2                         FmHA 1 940-16 (Rev. 4-91)
Case 1:18-cv-01269-LEK-DEP Document 1-2 Filed 10/27/18 Page 1 of 7




                        Exhibit B
Case 1:18-cv-01269-LEK-DEP Document 1-2 Filed 10/27/18 Page 2 of 7
Case 1:18-cv-01269-LEK-DEP Document 1-2 Filed 10/27/18 Page 3 of 7
Case 1:18-cv-01269-LEK-DEP Document 1-2 Filed 10/27/18 Page 4 of 7
Case 1:18-cv-01269-LEK-DEP Document 1-2 Filed 10/27/18 Page 5 of 7
Case 1:18-cv-01269-LEK-DEP Document 1-2 Filed 10/27/18 Page 6 of 7
Case 1:18-cv-01269-LEK-DEP Document 1-2 Filed 10/27/18 Page 7 of 7
Case 1:18-cv-01269-LEK-DEP Document 1-3 Filed 10/27/18 Page 1 of 14




                        Exhibit C
                      Case 1:18-cv-01269-LEK-DEP Document 1-3 Filed 10/27/18 Page 2 of 14
                                                                                                                                    FORM APPNOVED
Form BD 355&2t                                PSRALHOUSING SERVICE
(0$06) . A                           PAYI' ENT SU BSIDY REN EWAL CERNNCAT1ON
                                                                                                                                    oME NO.0575-0172
                (-/
    JOHN R TWGG
                                                                                       ED                                       05/13116
                                                                                              tM
    122 EAST NT}                                                                              'Ir
    HIGH FALLS              NY r2,140-5017                    I[
                                                              .i't
                                                                      [,!AY      L?    l01L
                                                                                      zolt
                                                                                                                                0005227793



    Please provile the bllovrirg information in ink- lF At{Y                                                  PROVIDED,
    YOUR PAYTTIENT SUBSIDY REOUEST CANNOT BE PROCESSED!                                                                                                                  €
                                                                                                    (vue} understand ttnt the
   The infurmation I (ue) tnve provirled is complete ard true to the best of my {our) knoudedge. |
                      is teing colte*ed to detarmire if I am {we are} eligibb lo teceirre payment subsidies and lhat lailure to                                          G
   inlormation below
   provide complete and accurate anbrmation can resuft in criminal and civil penalties.


                                                                     Borrourer   Silnaurre                                 Date


   HomePhone          no                                   Ahernate Phorc or Work No:

                          YoUiiusTRETURNTHISFoRM(ltloTAcoPY}BYf$AlLDoNoTFA)fl
   r. ATI ATX,LT HOUSE}IOLD UE}IBERS             *TUST SIGN AN 'AUTHOfiIZATION TO RELEASE IITIFORMATION' TONU
                                                                                                                                                "''O''
    2. PLEASE FILL OI'T THE       FOIIotf'IilG SECTION COIIPLETELY:
          i;;. i^-r r^r                                                                                                            TIME
                    ^ rr?llt rBrc     I t,Et ATla"}ueHlfr
                                                                                                                       I r) a glJsll       r
          FULLNAIiiE'BEGIN WITH        I rO rxe neeo                             naun,lEEn
                                                                                                           YESINO         YES/NO
                YOURSELF




    3.     Yes_      No tr/ DU anyone fiving in your housetnld lib Federal lncome Tax hsl year?
                vou uusr rlrliuoia copvoF r-Asr yEARs rRS FoRt (s) ro4o, l{r4oz, 1sao& oBTELERLE TAx REcoRDs
                FOR    AlI ADULT HOUSEHOLD ilEi'BERS WHO FILED. TN NOT SEND FORM 8453!!!
                             ./
     4.      Yes        Xot/b anyone living in your household sell'employed?
                      tFyEE]you musItNcLuDEAcopyoF lasvtARlsFEDEBALlNcotlETN(ScHEDULE FoRcoF                                                            F-


     ,.&-..^f:K*ar                            Esrare Taxes dne each   year.                     I   am exempt from payitrg'

    6. r_66lraJ2_               Amount of property lnsurance paid each year.                        I   do not haw irpurance.

                                                                                           HOU.qEHoLD AllP.-
     7.      ATTACHTHETWO (2) MO$T.RECEiTT AND CONSECUTTVE.PAY STUBS FOR ALL.JOES.IN.VpIJB
             COUPLETE THE FOLLO\ryIHG FOR EACH JOB:
                                               AMOUNTOF                  EMPLOYEB NAME AND ADDBESS                         EMPLOYEB PHONE NO.
             HOUSEIIOLD MEMBER'S
                 FULLNAME                    YFARLYINCOME



                            /                                                                                                          )


                                                                                                                            (          )


                                                                                                                            (          )

                                    * * * COMPLETE 2ND PAGE OF THIS FORM * * *
                                                                                                     wiets it dbdelr.v*daWB         co,ttd tw"6et.Tt.-ndittoht9
  Ar*,rylrrr,,p"                                                                                                            res!En*,                         'urtudiao   w
       ru'ibt w Ns norouii c,,tt*ttn * osisai zz tt* ,.* [i*i i cantfuta thk; htorrnaio, colt.*i,im is eainaaa-:tr:mryr
   c,,trot
  W#ffi;fr;;;;;k".*.idi,rsdae1,6,r6,s,1tlt*riisrnr*i*;iri,vtcdatane<rrr,andconrlatiryarnre*sitwttrecdrediottotittotndbn'
                   *00 55000 05227      7931L4051      3NY2   *
                                                                                                                    lrxaooorlslr           I rct laol
                   Case 1:18-cv-01269-LEK-DEP Document 1-3 Filed 10/27/18 Page 3 of 14




   YOUR PAYMENT SUBSIOY REOUEST CANi.IOT BE PROCESSEOI


  The inlorrnation I {we) have povided h complete and true to the best ol my (our) knowledge. I (we) urdersand that the
  inforrnetisn beloyr h being colhcted to determine if lam (ue are) el[ibh !o recehne payrned suboidias and that faiture to                          -
  poville pmf,ete ard accurate inlonnation c-an regu[ in criminal and civil penalties.
                                                                                                                                                     :
                                                                 I
                                                             tc          Bonourer Sfinature                          Date

  Home Phone xo,
                         W                               eorwo*Ho:                            ( -1=,-_
                         you          RETURN TH|S FORil (NOT A COPY) BY            UAIL   OO NOT FA)(!

  r. ALL ADULT HOUSEHOLO lrlEi/iBEBS l,lUST SIGN AN 'AUTHORIZAION TO HELEASE INFORMATTON' FOHM 355Gr
  2. PI.EASE FILL OUT THE FOLLOWTIG SECTION GOIIPLETELY:
     HOUSETMLD MEMBER'S        BEI.ATTSNSHIP     AGE    SOCIALSECUBTTY                                             FULITIME
     FULL NAi'E . BEGIH WITH   TOTHE HEAD                 NUMEfl       EMPLOYED                                     STUDENT           DISABLED
          YOURSELF                                                      YES/NO                                       YES/i'l0          YESINO
   Vrrht f?. alLtlr.d         SELF




  3. Yes           nor/OAanyone living in your household fle Fedenal tncome Tax hst year?
             YOU llusT TXCLUOE A COPY OF UIST YEAR',S IRS FORii{S) 1O4O, ro4g4 r04s4 OR TELEFTLE TA)( RECORDS
             -
             FOR ALL ADULT HOi'SEHOLD               WHO FILED. DO NOT SEND FORM 5453!!!
                                              'i'EUBERS
  4.   Yes   _        No_ls anyone lMng in yow     househoH setl-employed?
                   IF YES - YOU IIIJSiT INCU.IDE A COPY OF I.AST YEARE FEOEFAL If{COiIE TA)( SCHEDULE FOR C OR F,
u{AD il*g ftltf tilP.-sqJd,dL tSy'l'{Ztrtla-p                                                      t)--
 I     $--     Amount ol Heat Estate Taxes due each year.                                     I am   exemptfrom payilu.

  6.S                            Amountof Property lnsurance paid each year.                  I   do not hare insurance.

  7.   ATTACH TlrE TWO e) ilOSt'REC-EXT ArtlD COT,TSECUIIVE PAY STUBS FOR ALL.TOBS tN YOUR HOT SEHOLD AHD
       COUPLETETHE FOLLOIVIilG TOR EACH JOB;

       HOUSEHOLD I{EMEER'S                           AMOUNTOF              EMPLOYER NAME AND ADDRESS                 EMPLOYER PHONE NO.
                  FUIINAME                         YEARLY INCOME



                                                                                                                            I


                                                                                                                     (      )


                                                                                                                     (      )
                                     * * * COMPLETE 2ND PAGE OF THIS FOFIM * * *
kfdi.te ,oltaP'lEs*f&rlixt,('-dl,g S,tarflsgB,'aiaqlrh"id'@t's,'rdtocc,/&r,t*ndilqmsl*n,tdt,sitdiipLtrrts,tdOiEt.,ralwahae.                Ttpv,/idAXB



                 * 00   55   000 052?7   7   931   1   306   1   4NY3r
                                                                                                                                rtaItaat
T-             'r          Case 1:18-cv-01269-LEK-DEP Document 1-3 Filed 10/27/18 Page 4 of 14
     Fdrm RO 3ssO.zl                                    RURALHOUSIHG SERVICE                                                                      FOBM APPROVED
     *"':,,_,*                                   PAYMENT SUBSIDY HHNEI'VAL CERTIFICATI ON                                                         oMB NO.05/&0172


                                                                                           RECEIVED                                       1tlz7112
         122 EAST RD
                                                                                                                                        0oo6u,t793
                                                                                      6Psrr t4
         HIGH FALLS                     NY 1244&5017
                                                                                                   c             2s1y

        Ptease rovids the fottowirq informatbn in ink. rF Ai{y neouesre8tflP8lfirfiffi6ffiUN0r.GFpvro=p,                                                              t=:!==l
        YOUR PAYilENT St'BSIDYREOUEST CANNST BE PROCESSED!


        The informatlon I (!rB) hare prwiled is cornpkte ard true to the best of nry (our) knoudedSe. I {we} uMerstard thatthe
        inbrmatbn betow is being collected lo determim if I am {re are} slbiHe to receine payment subidies and that failuse to                                        -
        provide                and accurale information can result in criminal and cMl penaltbs.



                        Signature                                               Borrorver Signature                                    Date
                                                                                                                                                                      :
       Home Phone No                                                                 PhoneorWorkNo:          (
                               you ilusT       RETURNTHTS FOBU (NOTA           Copyl ByMAtL Og H91fAX!
                                                                                                                 -l
       I. ALL ADULT IIOUSEHOLD iiE}IBEFS }IUST SI6H AH 'AUTHOFIZATIOT{                             TO RELEASE INFO8MATION' FORM 3550-1

       2. PLEASE RLL OUT THE FOLLOWNG SECTION COMPLETELY:
       ! rJrrrrorurrt FrrtelrEErtic I r.Et
                                           ^?t^rtc.r{,
                                                                          I   azrr    I VrnlAl   CFllllnffY       I              lnrrtrruE             I
         FULL NArrE - EEGrlt W|TH I TO THE HEAD                                           NUMEEB                      EMPLOYED     sruuEHr                 D|SAATED
                    YOURSELF




             Yes          Ho{OiO anyone living in your horcehold fle Federal lneorc Tax last year?
                    YOU IIUST INCLUDE A COPY OF LAST Y'EAR1S IRS FORUUS) tO4O, IO{OEZ, lO4Ot\ ORTELEFILETAX BECORDS
                    -
                    FORALLAOULT HOUSEHOU)IIEIIBEBS W}IO flLED. DA NOT SEND FORM 8453!!!
       4. Yes               No$          arryone living in your horsehold selt-empbyed?
                          IF YES    -   YOU IiUST INCLUDE A COPY OF LAST YEANS FEDERAL IXCOTIE TAX SCHEDULE FOB C OF F.
                    -
       5.                                 Amouri of tleal Estate Taxes due each year.                    I   am exemg from paying.

        6.   t_                           Amount ol F,rop.rty lnsurance pard each year.                      I do not hane   insurance.
        7. ATTACH THE TWO{2} ilOS? RECEilTAilDcOilSEcUTTVE PAYSTUBS FOR AIJ.JOEStN YOUR HOUSE}|OLD AND
           COTIPLETE THE FOLLOWT{G FOR EAGII JO8:

             HOUSEHOLD MEMBEBB                             AMOUNTOF                  EMPLOYEB NAIIE AND ADDRESS                     EMPLOYEB PHONE NO.
                         FUIINAI'iE                     YEARLY INCOME



                                                                                                                                              )


                                                                                                                                   (          )


                                                                                                                                   (          )

                                              * * * COMPLETE zND PAGE OF THIS FORM                                       i**


                        *0055000 452277931               12   I 1 27NY1   *
                                                                                                                                                  ltcttoot
                      Case 1:18-cv-01269-LEK-DEP Document 1-3 Filed 10/27/18 Page 5 of 14
Form BD355G2l                                          HURAL HOUSING SERVICE                                                          FORM APPROVED
(0&08 )                                                                                                                               oMB NO.0s7$0172
                                              PAYTI{ENT SU BSI DY H ENEWAL C ERTI FICATI ON


    JOHN RTWISG
    r?2 EAST RD
                                                  -3u3,!f!                        7r5 e DAl-f ^tuo7t1st1z                        ooo52fl7s3
    HIGH FALLS                  NY 12440-5017



    Please provide the foHowiq                           ill,!L4t[FFVESTED                                ts NoT PROV|DEO,
    YOUR PAYiIEiITSUBSIOY


    The inbrrnation I (we) have provided b comflete and true to the best of my (our) knowledge. I (ure) undemland thal the
    inhrmaion belwr is being aollecled ts determine if lam {rrve are} el[ible to receive payment $ub6]diss and that failure to                          -
                                   inlormation can resull in criminal and civil penalties.


                    $ignature                                               Borroner Signature                                Dale

   Horne Phona Nr,                                                   Altemate Fhsne or Work No:    (          )      f*
                             YOU Mt ST RETURN THIS FOHM (NOT A COPYI BY                  ilAlL DO NOT FAXI
   1.   AII    ADULT HOUSEHOLO MEI|IBERS ilUST SIGN AN 'AUTHOhIZATION TO RELEASE INFORMANOH' FORM 3550.7
   2. PI.EASE FILL OUT THE FOLLOTVITIG SECTIOI{ COilPLETELY:
        HOUSE}PU) UEMEEB'S                        REIATIONSHIP
        FULL NA,I{E. BEGhI WITH                   TO THE HEAD
                YOURSEtf




         Yes          No A:Dd anyorc lMng in yurr household file Federal lrcome Tax last year?
                you liusT |NCLUDE A coPY oF LAST YEABS rRS FORM{S) 1O4O, lOirOEZ, rO4O& Ofi TELEnLE                                   TA)( RECOROS
                FOR ALL ADULT HOUSEHOLD HEMEERS }YHO FILED. rc NOT SEND FORM g5{'II!

    4.    Yes               *o4        r*one lMrB   in your hotrsehold   sefi-emplopd?
                -      IF   YEE YOU MUST IT{CLUDE A COPY OF T.AST YIAR'S FEDERAL IT{COTJIE                        TA)( SCHEOUI.E FOR G OR F.

   5.    rqill' D .Jn yJr *t#*l f*s                                 due each year.                I   am exempt from paying.

   a     s /t                 II       tnountofPropeily tnsurancepaldeachyear.                        I   do not haw imurance.

   ?. ATTACH THE TIYO (2) IIOST RECEIIIT AilD CotilsEcUIlVE PAY STUBS FOR ALL JOBS lN YOUR HoUSEHOLD AND
      COIIiPTISTETHE FOLLOW}IG FOR EACH JOB:
          HOUSEHOLD MEMBEB'S                           AMC'UNTOF               EMPLOYEB NAME AHD ADDRESS                      EMPLOYERPHONE HO.
                     FULI NAME                       YEARLY INCOME



     TortN                  R.Tur
     feam,                  ,rZ?   {    /7t   a
        PIEA SE                    LE      r   /
                                          * * * COMPLETE 2ND PAGE OF THIS FORM * * *




                    *0055000 052277931 I 206 l4Nv3*
                                                                                                                      .t700catttol.    Ltcr rlaa
                        Case 1:18-cv-01269-LEK-DEP Document 1-3 Filed 10/27/18 Page 6 of 14
                                                                                                                                         Furiii ArrnuvEL,
  8De5se21
Form                                                    FURAL HOUSING SERVICE
(0$06) t                                        rFrMb'r                       -
                                                pAyt ENTSUBSIDYREIIEWALCERTIFICATION
                                                                                                                                         oME r{0.0s7+0173


            \\
       ,*n **Ll
                                                                                 ;r
                                                                                nft\
                                                                                     RECEIVED                                      o4ltsfiz

       122EAST RD
       HGHFALL'                     NYr,.,$-!or,                              ..4\qi;:::r:::r_,,                                   00052rr93

                                                                                                                                                                  E

       Fbase prorlHo ttre tolbwing inlormtbn ink.lF ANY REot,EsTEo,x6,g6gAlloH
                                                           in                  ts HoT PBovlDEo'                                                                   :
       youn pAyilenrsugsroi         REoUEST CAt{t{oT aE PROCESSEDI


       The infomation I (we)     provided is complete and tnE to uto best ol my (our) lmowteoge'
                                     tnre                                                           | (we) urrderstard tt|.t trte                                 -
       iofomation bslor b o"i,g oltt""1gd; desermine il t am {re ere}             al[ibletopayment subilies   and that hilure to                                  -
                                                                                                                                                                  =i-iiif
                                                                                                                                                                  ti-=s
       provkle
                                            'i)*"'78il)
                       ard ,"iutt6 inbtmafion can reeu!,in criminal
                  coa1plete
                                                                      and civil penaltias'
                                                                                                                             f*                                   E


                                                                 Date         BonowerSQnature                                     Date


    Horne Phone         No                                                           -*orltbrkno: (
                                                                         Aiemate Phone                          l /fld A/F
                              YOU TUST RETURHTt{ls FoRl{                 oTACOPY}EY tlAlL        OO NOT FAXI


     t. ATI ADULT         }TOUSEHOLD UEilSERS MUST SIGN AN 'AUTHOBIZANOil TO RELEASE IiIFORXATION' FORII                                       3554'
       2. Pt-EltSE ntl. OUT THE FoLLoflNG SECTION CoilPt'ETELYT
          r r^r rG?rrarr n rrcrrer:q'E---faEi'erqpSuta I acp                                         BITY                      FULLTIME
            FULLNAME. BEGIN VI/ITH                    TO THE HEAD                        HU}tBEF                               5-rUUc.ir.      l/lsvlLe

                  YOUffiELF                                                                                    YES NO             YES/NO        YES/NO




       3.   Yes   _       Xoiy'(OA     aryone lMrq in your housahoH fle Federal lnoome Tax last year?
                  vou   rusr     lxcLuDE A copy oF lSsT YEAR1B IRS FORX{S} tot0, to.Oe, !O4OA,, OR                       TELEFIIf TA)(       REGORDS
                  FOR   AII     AOI'LT HOUSE}IOLD TIEIIBERS WHO FILED. DO NOT SEND FORM 81531!!
                                    -/
       4. Yes             tto   /   Wanyono livirU ln your househoH selFemployed?
             -          tr yEF you rusT ll{cLuDE A copY oF lagr YEAR'S FEDEBAL tl{coflE TrJ( scHEBJtr FoR c oH F.

       5. S-                             Arnournof BeatEstateTaxesdueeachyear'                         lamexemptftom        gyilp.
       6. $-                             Arnount of   Ptopefi lnsurance paH each year'                  I   do not h8i€ insurarce.

       7.   ATTACH THE TWO (2) itOST SECEI{T A}tD COilGECUTVE PAy STrBS FOB                             All    JO&3 ll,l YOUR HOUSETIOLD ANO
            COUPT.ETETHE FOTIOYYTXG FOR EACH JO&
             HOUSEHOLD MEIIIEER'S                               AMOUNTOF          EMPLOYER NAME AIIID ADDFESS                     EMPLOYEBPHONE NO.
                      FUIINAME                           YEARLY INCOME


        5adt1 B, T
        aOH^l R. T
                                                                                                                                                            .         'fy
                                             !tt*
                                                      COMPLETE 2ND P                         THISFORM***
            b tE P.F*wtt Rrdu@rt rU ot I ges, n ,./:.gttc Je ,aqaa1a4 16 anfi ro . @l/,,Glroa d inl,},tdr{tt l,,,'6t a dnl.F a vd*f a*18 c€l,d ,rrrt.r. tb Ydk Olfi
  l'5,df,d/ng
  .In*,a,tir*xf U ,fu. itb.,r-br $tl*t*n it 06,1fl172 Ttp air-, rdwd lo M,nfr. lrttr (&fiditt cohclirr i, .din ed b a?erq, A /'r!,ig g rr',Frg, inci.nlir t*
 *rf,rart*zmv..rst.griro. srrni? uinine &astcot,gdtar.re :nEwrltdoradd,-d*rt#itg-daataa.rg/,-cd/f/.malrfurn

                   * 0055000 05227 ? 931 1206                     1   4Nr3*
                                                                                                                        rracceatatar. r ral aaal
                 Case 1:18-cv-01269-LEK-DEP Document 1-3 Filed 10/27/18 Page 7 of 14
             3s5o'21                                                          FORM APPFIOVED

                          fi-l **=-ri',HtJ""fiffiff
['T$'                         0                                                                                                         oMB NO. Os7$01?2
                                         r=TTEtsEIVEE'
   JOHN R TWIGG
   122 EAST RD
                                                                   |      ,u*     zi   ?one                     pErr         t
                                                                                                                                 05/06/12
                                                                                                                                 u:E    o a/, E/r>
   Htr3H      FALT.$          NY 1244r)-5017                                                                                     o@E2z77s3
                                                                                                                                                           :
 Tott Af Zo oooo ?o7tc .?;46                                        Front-End Procesing [1n;1,

   Please provide the lollowing inlqrmation in ink. lF ANY REOUESTED INFOEUATTON tS NOT pRoVtDEO,
   YOUB PAYHEiIT SI,.I8SIDY REOUEST CANI{OT BE PROCESSEDT

  The inlormation I (ule) have provided is complete and ln e to th€ best of my (our) knowledge. t (re) understard that the
  information below is beirg collacted to deiermine il I am {rle are} eligiHe to receire payment aubsllbs aod that {ailure to
  provide


                  Signalure                           Date             Borrower S[natura                                    Dato                           -
  Home Phone No,                                                   rnate phone or worr No:       ( ---
                         you rit sr RETufiN Tr[s FoRu lnor a copy] By MAIL oo Nor F$(!
                                                                                                               ---.
  r.   ilI    ADULT HOI.EEHOLD HEI/iBERS I/iUST SIGN AN 'AUTHORIZATTON TO RELEASE I}IFOHMATIOiI' FORM 955&1
  A PLEASE FILL OUT THE FOLLOWNC SECTION COIiPLETELY;
       HOUSEI{OLD MEMBEH'S                  REI.ATENSHIP
       .'-::NATIE. EEGII{wlTH               TO THE I{EAD
              YOURSELF




  3,    Yes         Xo ll$Wanyone livirg in your trcusehold file Federal lncoroe Tsx lastyear?
              YOU iIUST IICLUDE A COPY OF I-AST YEAR'S tRS FORM(S)
              -
              FOR ALL AT}t'LT HOI'SEHOLD MEMBERS WHO FILED. DO NOT          'Orr0,
                                                                                   lO4OEZ, IOIOA OR TELEFTLE TA)( RECORDS
                                                                                SEND FORM 8458A1
  {.    Yes            Nofrsarryone living in your   household self-employed?
              -     IF YES    -   YOU IIIUST INCLUDE A COPY OF I.AST YEAFI1S FEDEAAL INCOTE TA)( SCHEOULE FOH C OR F.

  s. g$]l CPOQ,Z                   Arnountof Real Estats Taxesdueeachyear.                   I   am exempt from       pying.
  E. f-ESI:B,O$J                   Arnquntol Property lnsurance paid eaeh year.                  I   do not have insunrrce.

  7. ATTActl    TllE TWO {2} ilosT BEGEflT A}lD coNSEC(mvE FAY STUBS FoB ALL JOBS lN YolJR HOUSEHOLD AtrlD
        COi'PLETE THE FOLLOWNG FOR EAGH JOBI
        HOUSEHOLD MEMBER'S                         AMOUNTOF              EMPLOYER NAME AND ADDRESS                      EMPLOYER PHONE NO.
            FULL NAME                            YEAH.Y INCOME



                                                                                                                        (           )


                                                                                                                         (          )


                                                                                                                         {          I
                                       * * * COMPLETE zND PAGE OF THIS FORM * * *


li.'nbrctie*iogrtdttEfbtt, sara*f exi'lingdrba,rilr,g@l'dndaairfiatt?dd{anafdEd,,,ld(r atfi*gaf etie**An7p(dlffi&,tolitffiiaL

                  *0055000 a52277 931 12 0606NY1 *
                                                                                                                 .mcacataot. lrottoot
                    Case 1:18-cv-01269-LEK-DEP Document 1-3 Filed 10/27/18 Page 8 of 14

Form BD 9ti50-41       .                          RURALHOUSING SERVICE                                                                 FORMAPPROVED
(0106)                                    PAYN'ENT SUBSIDY HENEWAL CERIIRCAT1ON                                                        oMB NO.057*A172
                      \
    JOHN RTWIGG
                                                                                                                               oq1efio
    lU EAST RD
    H[iH FAI I S                 NY 12440.5017                               llAY    I2   2010                               @o'6u779'


   Please proviJe the folbwirq inbrmatbn in ioh lF At{Y                                                      PROVIDED,
   YOUR PAYIIE'IIT SUBSIOY FEOUEST CANNOT BE PROCESSEDI
                                                                                                                                                               -=!=:


   Tts irbrmalEn  I {$rs} have provided is compete and true io the best ol my (our} *rowbde. | (ue} undem{and that dte                                          -
   inlormation bebw b belng collected to deErmine il I am {we are} eligibb to receiw payment subidbs ard that failure to                                       E=E-
   govile comdete and accurate informalion can esull in criminal and civil penalties.                                                                           :
                                                                                                                                                               :-
                  S(lnature                             Dde            Borrower    Signature                                Date

  HomePhone          no:                                         Aharnate Phone    orwork No       @
                           -YOU .MUST RETURIII THIS FORII
                                   - . -l - -        --"-'r-'-(NOT A              IIAIL
                                                                       cOP?'t--BY ---     DO NOT FA)O                -":-       '> . .,t                  ':
                                   .                                                                                                               :\-.
   t. ALL AqrLT HousEHoLDirenaens Musr srcil                     lu ;auixonEAnoil         To FELEA*iE tilFbRuATtoN' FoRil                     3$}'l
   2. PLEASE RLL OUI THE FOLLOYYIIIG SECTION COITTPLETEL*
        :::]CIii]i.D ilEliaEfiS                                                                                        Er rr   r rtnrti
                                                - - '-.trsalli
        FULL NAI,IE - BEGIN W|TH             TO THE HEAT)                          NUMBEF               EMPLOYED        STUDENT               DISABLED
            YOURSEI.F                                                                                    YES/ilo        YE$/NO                 YES/NO




   3.   Yec            Xo
                            y'
                          OW anyone lMng in your household file Federal lncome Tax last year?
              you
              - t usT tNc{-uIrEA coPY 0F IAST      YEARIS lns FoRt (s} ro4o,-ro4oEz, lo4oA oBTELEFII-ETAr( RECORDS
              FOR AJ.L ADULT HOI,SEHOI.D I/IETiBERS WHO FILEO.               M
                                                                         NOT SEND FORM 81,53!!!

   4.   Yes           no{S aryone living in your household setf-employed?
                    TFYES -YOU *II,ST IIIICLUDEACOPYOF LASTYEAR.S fEOERALIiIC'OiIETA)(SCHEOULE FOR COR F.
              -
   6.$                             Amourdol neil estae Taxes due each year.                    I   aroenmpt trom paying.
   a.   S-€..#-rj-#-               Arnount of Propetty lrsurance paid each year.                   l&   not have insurance.

   7.   ATTACH THE TWO e) XOST RECEiTTT ANO gONSECtmVE PAV STUBS FOR ALL JOBS lN YOUF HOt sEHOLD AND


        HOUSEHOU} MEMBEHIS                           AIIIOUNTOF           EMPLOYER NAME AND ADORESS                     EMPLOYER PHONE NO.
                   FULL NAME                       YEAHLYIHCOME



                                                                                                                                   )


                                                                                                                        (          )


                                                                                                                        (          )

                                       * * * COMPLETE 2ND PAGE OF THIS FORM * * *
MvtollpPt,.ttotkP#,dJ'rdl*,.lWdrgles,ti,giws*,-rqu*st lor.6,f,o,,d'E..&io'dirffiivrule,sldkfr,,revdittOMBCg,,oltutg- flavffiOl4B
    nn* fu ti. hffibt c&il/, ie OS\H|TZ Tt* thz tqtfu a a afie t*t kno/,!,dbt coftd*m ir rcrhdad ,o aydrgo A ,fld.'4'5 F t e#&, nEddi,ry tl-
csttd


               *0055000 03227             7 9 31   1005 1 dNv3*
                                                                                                                 .Datcaotaaatr         rtat tact
                   Case 1:18-cv-01269-LEK-DEP Document 1-3 Filed 10/27/18 Page 9 of 14
Form BD35SGZ1
                                                   RURAL HOUSING SERVICE                                                           FOBMAFFROVEO
(0&06)
                                         PAYIIIIENT SUBSIDY REN                                                                    oMB NO. 0575{172
        tt/
    o(P
     JOHN R TWGG                                                                                                          o4l15lo8
        rU    EASTBO
     HIGH FALLS                 NY 124rO-5017
                                                                      MAY 1     s   2008
                                                                                                                         0005227793


    Please povide the folloring inlormation in ink.lF ANy INFORITATION IS NOT PROVIDED,
    YOUR PAYi'EHT SUA$DY BECIJEST CAilTOT BE PROCESSEDI

    Tha information I {we) have proviled is compleE and true to the best of rry (our} knoudedge. | (vre} understand
                                                                                                                         that the
    inlormalion below is beirry collected io det€rmine if I am {ure are) eligible lo rsceit/s payment suLioies
                                                                                                               and thal failur€ to                   -
                                            f '1 .
    prwide complete and accurale inlorrnation can rerult in criminal and civil penalties.
                                                                                                                                                    ::
                   R
   6@                                                Date            EonorrerSignahre                                   Date
                                                                                                                                                    -l
   Home Fhona No:                                              Alternab Phone orWork No:    (      ) .:--                _
                        YOU EiUST RETURT{ TH|S FORtr (HOT A COFY} By            MA|L   DO HCT   FA)fl
   !. ALL ADIJLT       HOUSEHOLD IIEiTBERS tTiUST SIGN AN 'AUTHOREANOfi TO HELEASE TNFORIIATION' FOSU
                                                                                                      355Gr
   2, PI.EASE FILL OUT THE FOLLOWING SECTION COMI'LETELY;
      HOUSE}OLD MEMEER'S
        -1'!LHIT/IE    ^ BEGIN    wlTH
               YOURSEt.F




   3.   Yes          No!1lDid anyone living in your household fb Federal tncome Tan last year?
               -
               YOU tlUS? lllcLUDE A coPY OF I-AST YEAH'S tRS FORm(S' toco, 1n4oo rofoA oR TELEFTLE TA)( RECORDS
               FOR ALL ADULT HOT'SEHOLD TiEiIBERS WHO FII-ED. OO                      FORIT 8453!T
   {.    Yes          Novlnaryone livirg in your househoH setf-employed?  'VOTSETVD

               -   IF YES   -   YOU iIUST |I.ICLUDE A COPY OF IAST YEAAE FEDERAL INCO;IiE Tru( SC}TEDULE FOR C
                                                                                                               OR F.

   5.E                           Amoud of Real Estab Taxes due each year.                  l.amexemglrom payirq.
   5.   i-sZg*l-&._              Amount of Property lnsurance paid each year.               I do not have irsurance.
   7.   ATTACH THE YIVO E} MCST FECENT AHD CO'.I9ECIMVE PAY ST.JBS FOR ALL JOBS                         I.',I   YGUR HCUSE}IOLD AITD
        CO}IPLETE THE FOLLOUNG FOR EAC}I JOB:
         HOUSEHOLD MEMBEB'S                       AMOUNTOF             EMFLOYEB NAME AND ADDRESS                    EMPLOYER PHONE          T*IO.
              FUI.L NAME                        YEABLY SICOME



                                                                                                                    {          )


                                                                                                                    (          l

                                                                                                                    (          )
                                    * * * COMPLETE zND PAGE
                                                            OF THIS FORM * * *
,8rarjlirptottoPap]EdtRtdJcij,,lr'EidrlgS.rrFrrasere rqtir€dtorfd,Fnb.Atte,i,f.dkfu,r'd/jo,tur*t aa*pryr.rrtfiant1,,o,ttotr-rrur.
                                                                                                                                  Gffi
*ffi*#y**:trilt::3ftH,AYyy"y'_yy*ott*l,*no-es,i,o<ief,oavaasos,r,,c."p,,,erpo,L.
                                                               t;;ffi*;;;i;a';;ffi,;. i,l.xrirarp
               *0055000 05227 7 9?10806 I 4NY3 *
                                                                                                          .Gaaaootttorr        t lot locl
                     Case 1:18-cv-01269-LEK-DEP Document 1-3 Filed 10/27/18 Page 10 of 14

-.-FomrBD.3CdL2r
  Revised 09BB
                                          PAYMENT SUBSIDY
                     JOHNRTWGG                                                                                               o4,l1olw
   T1                                                                                          28
   If               rz2EAsrRD
                                                                                        APR           2000                   0po6,227793
   \                xrcr{ FALts             Ny 12/140-5012                                                                                    :
                                                                                  Front-Brd Processing Unii

             Please provide the folbwing inbrmation in ink.lF ANY REoUESTED tuFoRuATtoN ts No? pBovtoED,
             YOUR PAYllEttlT SUBSIDY REOT EST CAiINOT BE PROCESSEDT
                                                                                                                                              -EI:
             The inlornatbn I leve prwided b complete and Uue ts sre best of my knowlertge, I understand that the infonnation
                                                                                                                                              g
             below h being colbcted to determine if I am elQibb to receive payment subcklies and that failurs to provide                      -
             cornflete and accurate inlormation can resuh in criminal and civil penalties.

                                                                                                                                              -rE
                                                                                Elorrorer S[naturo                                Dale        -
                                ffWE
                              AnEACOOE                                                                   A   OOE
           Home Phone No:     (. ) -arortE .                            AtrernaE phone o,rtrtt,rtct{o:
                              you uusT FETUBN TH|S             FORM (itOTA gpp.y)       Fy m   !L   Do NoT.FArfl

       S€ I. SIGN     AITID RETUET{ THE   ATTACHED .AUTHORIZATTOITI TO NELdASE IHFoRII,A1IoT.I.                    ronu           .
                                                 t.                                                                       ""*.1
             HOUSE}OLD MEMBEBS                 RELATIONSHIP                AGE         SOCLAtSECUBIfY        FUTTTtriE DISABLED
             FULLNAITE; BEGIN                 TO THEHEAD                                 T.IUMtrB            STUOENT    YESNO
             wlTHYOI'ESELF
              ofinl R. T:c*4ffi           SELF




            3. Yeo-           No.f, Did anyono tiving in your household file Federat lnoorrs Tax last year?
       8s*-'.--*'.-'...-.---You ttlusT lI,lcLUDE A COPY OF I.AST YEAB1S tFS FORilt(S) 1q$, ro4oEZ, ro{oA pLqNtLLA                        DE
                         coNTRlBUClOt{, OR TELEFTLE TA)( RECOROS FOF AIJ- AOULTS lrvHo FILE
                                                      E'O Iv(,T SEND W.2 FORMS!!!
           4. Yes_ Xo{ls anyonE lMng in you.lpllsehokl sElf.employed?
       [S"""."...*-**IF YES - YOU UUST INGLUDE A COPY OF I.AST YEAR'S FEDERAL II.ICOUE TAX
             -     SC}IEDULE FOR G OR F.
           s.ddffE-{O m"unt ot Reat Esrare Taxes due each year.                                      lam exemg from payiqg.       fl
           6. S{-ff.d-&rburrof Propefiy lnsurance pairCeachyear.                                     ldo oot haw lmurance.        E
   '   [€ e arrAcHTHEirwo
            AITACHTHEJTWO P'  irosr RECEITIT.PAY
                          ,2t IT'OST             sruns FOR
                                     REcEr{T-pAy STUBS      nr
                                                       Fclp ALLJC'BS IN YOUH HC'I,'SEHOI6
                                                                                   r


             HOUSEHOLD            ; AMOUNTOF ;                EMPLOYER                 EMPLoYERADDRESS                 .rft?,I
             MEMBEB€
                                 |I YEAFLY
                                     ...^^.--
                                              ,
                                                       r
                                                                NAME        i                                      i


                                                                            I                                      I
                                                                            a                                      I
         lllrll
         rr.-a-at
                                 I                     llal
                                 I                     lrtl
                                 I                     I                                                                               n




                * * * COMPLETE THE BACK OF THIS FORM * * *

                    * 0055000 05227 7 931 06          0 61 4NY3     *
        Case 1:18-cv-01269-LEK-DEP Document 1-3 Filed 10/27/18 Page 11 of 14
FomBDffiS2t                    RUHAL HOUSING SERVICE            .troaoor&lO1r I tol l60l
Revised OSFS
                                                PAYMENT       SU   ffi   IDY HENEIII'AL CERTIFICATION
                                                                                                                                             04,llsmp
                 JOHN B TWIGG
 t5              122 EAST RD                                                                              Am 26            200r
                                                                                                                                             0,}]|52277gts

                 HIGH FALITS                      NY1244e5fi7                                                                                                -
         Please provide rhe follosrirq inbnnation in ink.lF ANY REQUESTED tNFoRI'tATloN Is                                      iloT pRovlDED,
         YOUR PAYMEilT SUBSIDY BEOUEST CANNOT BE PROCESSEDT                                                                                                  !E

         The inlorrnation I lrave provided h c'omplete and true to the best of nry knowhdge. I understard that the inlormation
         below is being collected to determine ff I am elQible to receire paymerrt suboftli,er and that failure to prorHe
         complete afld accurate inlormation can result in crirninal and civil penalties.                                                                     --
                                                                                                                                                             -
                                                                                                                                                             I
                      SQnalure                                     Dete                Borrourer SQnature                                        Dste
                                 AREACODE                                                                               AREA CODE
        HomePhoneNo:             (       1 pmpp                               AlternatePhoneorWorkua:                    t''t      l@.4ttE
                                 you ttusT      RETURN     Tt{s FoRu (NoT A COp'4 By HA|L                         DO NOT FA)(l

  39   T.    SrcN AND RETURN THE ATTACHED 'AUTHORIZATION TO HETfASE INFORITATION' FORM 3SiO.1                                                    .


        A PLEASE FILL OUT THE FOLLOWNG CHART COMPLETELY:
         HOUSEI.fiSLD MEMBER'S                                                                                                   FULTTTME iD|SABLED     i

         FULtNA[ilEl EEGIN                                                                                                       sruCIENT YES/i{O
         WITHYOURSELF                                                                                                                        r          I




        3. Yes-         No{ Did anyone livirg in your homehold file Fedenl lncome Tax last year?
  0g,.-..^.'-.-'-.-'--YOU ilutlT IHCLIDE A COPY OF I-AST Y'EAR19 tRS FORit(S) 10aO, I04OEZ, rO4O4 PLAHtttlt DE
                           coNrRrBUcloN,oBrELEFrhBltEsr.",^?-5p38ff                                   *ADuLrswHoF[_E-
                                                                                                3rf
        *. Yes_ Nojlb aryqne living in your household setf-employed?
  8S-   -. .." - ."....{F YES - YOt' TIUST INCLUDE A C€PY OF TAST YEAR1S FEDERAL INCOIJIE TAX
                           SCHEDULE FOF COR F.
        5.      *rnZ6zamouryt                   ot Real Estate Taxes due each year.                                I                     n
                                                                                                                       ame:<em;rtfrom psying.

        6.      $   llfre-Amount                of Property lnsurance paitl eac h year.                            Idonothave lnsurance. n
  B€    7. AITACH THE TWO (2)               t   OST RECEi|T PAY STUBS FOH ALL JOBS rN                       yot        R HO{JSEHOLD

         HOUSEHOLD                       AMOUNTOF               EMPLOYER                        EMPLOYERADDHESS
         MEMBER'S                         YEARLY                   NAME




             * * * COMPLETE THE BAGK OF THIS FORM * * *


               rffirtfl   fllu[ruffi ffi ilffitilf, ffi fi|ffi ffi milrrffir[ilruffi   fimffi   ffi Itffi llffi
                                                                                                                                                             __l
                 Case 1:18-cv-01269-LEK-DEP Document 1-3 Filed 10/27/18 Page 12 of 14
FoilnFDgi5cfi
                                                       RURAL HOUSTNG SEHVICE
Hevised      o3F8                             PAYIi'ENT SUBSIDY RENE1frTAL CEHN HCATI ON
                                                                                                                                                rllo@o4?t02. Lro! toot



                                                                                                      iffi
                                                                                                     |
                  JOHN RTWIGG                                                                                                                           04fl5/O2
                                                                                                              *r* zs            zaoz
                  lAEASTHD                                                                                                                              oooS?.z77g3
                  HGH     FALLS             [,Y 1244O.5OI7                                               *oq1lAs$rsr.ArucE
                                                                                                     |             BEANC                    r                            =EE
                                                                                                                                                                         -
                                                                                                                                                                         -IE
            Please provlle the lollowing information in iok.lF ANY REouEsTED                                                                                             E=
                                                                             tNFoBilAnON tS                                                PROVIDED,                     G
            YOUR PAYIIEI{T SUBSIDY RESUEST CANI{OT BE PAOCESSEDT
                                                                                                                                  '{OT
                                                                                                                                                                         G=
            JS  information I har*e provided h comflate and tn e ts fB besl ol my krowledge.
                                                                                                I undsctand that sre information                                           -
            below is being collected to determine if I am elQiHe to rccei!/€ paymert
                                                                                     *utsidfis and that failure o provioe                                                *--=
            complete aM accurab infurmatbn can resutt incriminal and civil penaltix.
                                                                                                                                                                          -
                                                                                                                                                                         ::
                                                                                                                                                                         -
                      SInature                                                                  Borrowar Slgneu.tre                                                      -
                                AHEACODE
        Home Phone No                                                                                                                                                    -

  8s    1'          A: RETUHN                            ED   'AUTllorlzATtofii                 ro   RELEASE tNFonmAror{. Fontr 3sso-r.
             ::GN

            HOUSE}IC'LD MEMBEB'S
            FULL tlAtlE; EEGIN
            WTTH YOURSELF




 E--*----                  Iol(  L-   Did- anyone
                                           -"r-"-
                                                  tMng
                                                  -"-"4 ln  your househord fire Federar llEvltF
                                                        -irv-'..vrrv                    rncome Tax      rastyear?
                                                                                                agl(llirygialJ
                    -'*-YOU HUST INCLUDE A COPY OF LAsT YEAn€ tRS FORU(S) rolo, roloe4 ro4oA pl-At[Lt-A
                                                                                                        DE
                         cot'trRrBt cloN, oR TEt.EFlql4r-nEgonqq FoR ALLADULTS wHo FILE
                                                          DO NOTSENDW.?FORMSII!
       /t Yes- No{t                    anyone liviry in your horrsehoU self-employed?
8A -.-- -,-.*.*.--IF YES -            YOU UUST IT.ICLUDE A COPY OF I*ASTYEARIS FEDERAL I}ICOTIE TA)(
                    ttdffilflorlLE       FoR c oR F.
       5, .          Arnount of Beal Estate Tues due each year.                                                         I   am exempt from paying.       I
       6. O{dl,-gL.Amouot of property lrsuranoe pakf each year.                                                         ldonothavehsurance.              I
3s     ?. arrAcH TllE Two p) ttogr                  REcETIIT     FAy sruBs FoF aLL JoBs rH youB r{ousEHo{ rr

            HOUSEHOU!                                                                                EMPLOYEHADDRESS                       EMPLOYI
                                                                                                                                       :
            MEMBEB'S
                                                                                                                                       r        PHONE




   tirI
   lllrtr                                                                                 lll
   ll

             * * * COMPLETE THE BACK
                                     OF THIS FORM * * *

              lmililffi ffi [ililfl ilililililrffi flilmffi ffi ffi rffifl ilt   ilfi   ililfilfl]l flil il ffi lilfi

                                                                                                                                                                          -l
                            Case 1:18-cv-01269-LEK-DEP Document 1-3 Filed 10/27/18 Page 13 of 14
Form   BDgss(}"t
Bevised osl98
                :,;
                                                                                                                                                                            I
                                                                                                                                                                   rltoocorrto2^                 -J
                          JOHN R TWIGG                                                      tdAY          0I                                            rytAoo'                 *"o*o
                          122EAST RO
                          HIGH     FALLS                NY 12440.60.17
                                                                                   BORROWERASSISTAHCE
                                                                                                      MANCH
                                                                                                                                                                                ooou'",'*
               Flease provide the iollorrirg inturmalion
                                                                                                                                                         'Y'n{)
               youn pAyrrEI{T suBsrDyREouEsr in ink. tF ANy BEouEsrED tNFoRilATtotI ts Nor pRovlDED,
                                                                               clxxor         be pRocesseor                                                                                 =
                                                                                                                                                                                            :
               The information           I   have provided is-compleb and true
                                                                               to tha best of my knowledge. I understand
                                                                                                                                                                                            :
                                                                                                                                                                                            :!!!=!E
               fffitT;f.::f ff ifl*I"m3l j:."p8:::r3y1sffi
                                                                                                                         that rhe information
                                                                                                                                                                                            -
                                                                                                                                                                                            ::
                                         ,orft m?;;;;;ffi;;,ffiffitir}:
               comgete and accurare infrormation                   i=utui",",urharrairuretoprovide
                                                                                                                                                                                            -E-
                                                                    "un                                                                                                                     aa-E
                                                                                                                                                                                            E:::
                                                                                                                                                                                            -
                               Slgnatura
                                         AREACOOE
                                                                                                               Borrower Slgnature                                                           -
           Home Phorp              N
                                                                                                                            BY I,IIAIL OO
 0s        r   ' slGN AND RETUBN THE ATTACHED 'AUTHoBlzATlotrl
                                                                                                               ro    RELEAsE tNFonrrATto{rt. FoRM osEG
                                                                                                                                                                                1 .
           ?: P_LFASE           itLL   OUT THE FOLLOWIT{G CHART COMPLETELy:




       3. Yer     --4.- -'- -r'!tv'E
re,    -   -_"- I3;*?il#i55*:9,+,.:^*jj*li5ittqf
                 ff#E1g,o'*'          fle                       {v(rg ril lrour ,.,usGno,

                                          "" ' Yn'lc' tu{e' ,oaorz, Iro4oA
                                                                                                              Federal lncorne Tax hst year?
                                                                                                                                             roco, ro4sEz;              pr-ANrr.r_A DE
                @NTHBucroN,                                onrELEnr-g            rlx nr"Ji".-                               *     abtr-rJ it io nr.e.
                                     ffi 'ffi ;&$F?p.5pt5ffg,f
   4. Yes- n"X_91:lr:F_t",,,sjn your househoH self-emptoyed?
BS-*--'*'--^-{F V'Es - yoU mrcr tr.icr.uoe a copv
                                                   or usi-#ai,s                                                                  FEDERAL            r{corrE TAr(
                                SCHEDI.II.E FOR C OR F.
      5.            S4lfugLUau;rtof                         Beat EsEteTaxes due eachyear.
                                                                                                                                               lam exampt from payirq.
                        3-Alr&-Amount
                                                                                                                                                                                fl
      G.            S                                  ol property nsunarrce pa iri each year.
ez.
                                                                           !
                                                                                                                                               I   do not luve hisurance:-
                                                                                                                                                                                ff
           HOUSEHOLD                         ,    AMOUNTOT             ;       -ruffi                               eunuoyeReooRG
           MEMB€R'S
                                             I!   YEARLY
                                                   ,.r^^..-
                                                                       i
                                                                       I
                                                                                 nRue


  i        xottE



                                                                                                                                                             I
                                                                                                                                                             I
                                                                                                                                                             I
                  * * COMPLETE
                                                                   THE EACK O
                                                                                                                                                                   i-
               tffifl   ffi frit ffi ffi mfl ffi mffi ffi fiflffitll ffi fi il ililfrfr
                                                                                          fifl ffil   frilililfl tffffi   fl ffifl ffi ffr
              Case 1:18-cv-01269-LEK-DEP Document 1-3 Filed 10/27/18 Page 14 of 14

                                                             RUBAL HOUSING SERVICE         .",oooo,,odtJlf                                                                yi-ba
                                                    PAYi/|ENT SuBStDy RENEWAL cEEnHgAIg!|*                                                           *                5-tr-ag
                                                                                                                           RECEIVED                                        #assa-
               JOHN BTWIGG                                                                                     0           MAY 1 1 tqgn
                                                                                                                                                              o4l15p8

                                                                                                                                                              ooaszgnw
               1!2 EAST RD
               HIGH FALLS                         NY 1244G5O17
                                                                                                          \)          BORRO'VUER ASSISIANCE
                                                                                                                                 Btr*,[],CH

     Please provide the loltorving information in ink.lF ANY REoIJESTED INFORMATION                                                          ls NoT PRovtDED,
                                                                                                                                                                                  :=
                                                                                                                                                                                   - -=
     YOUR PAYMEIIIT SUBSIDY BEOUEST CANNOT BE PROCESSEDI

     The inforrntion I have pravided b comphte and true to the best of my knowledge. I understand that the inforrnation
                                                                                                                                                                                  -:=
                                                                                                                                                                                  -t-
     below is being collecled to delermin€ if lam eligible to receive payment subsidies ard that hilure to provide                                                                !-l

     comSete and accurata inhrmation can result in criminal ard civil penalties.                                                                                                  -
                                                                                                                                                                                  -
                                                                                                                                                                                  =a-=
                                                                                                                                                                                  -
                                                                                                               Borrower Slgnalure
                                                                                                                                                                                  -=
     HomePhone              n"
                                             itusT     RETURN TH|S FOBI| (NOT A COpy) By                                 mflL        DO NOT FA)fl

[S   T.   SIGi.I ANO RETURN THE ATTACHED 'AUTHOflZATION TO RELEASE IHFORIIIATION' FORM 355O.,I.



          HOUSETOLD MEMBEN'S                                  RELATIONSHIP                                AGE       SOCIALSECURITY               FULLTIME     DISABLED
      FULL f'lAllE: BEGIN                                     TO TI{E HEAI)                                           NUMBER                      STUDENT       YES/flO
      WITH YOUNSELF
     sodal D. tzt-tt&{r                                     .F




     3.    Yes-         trtoy' OiO anyone living in your household fle Federal lncome Tax last year?
3g1"-----      ---- --YOU HUST INCLUOE A COPY OF lJtST YEARts IRS FORM(E'lotlo, rO4oEZ, 1o4oA, PLAN|LLA DE
                      CO}.ITBIBUCION, OR TELEFILE T$( RECORE FOH ALL ADULTS WHO FILE,
                                               DO NoT SEND W-2 F0Btylslll
   4. Yes_ No.[ls arryore living in your trcumhold setf-employed?
8S- - **-,* *.-IF Y'ES . YOU TIUST INCLUDE A COPY OF LAST YEAR1S FEDERAL                                                                   INCOIIE TA)(
                            SCHEDULE FOR C OR F.
     5. $2!J },&Amount ol Real Estate Taxes due each year.                                                                            I   am exompt from payins. fl
     6. g-M, OD.-Amount ol Property lnsurance pairl each year.                                                                        I   do not have lnsurarre. fl
     7. ATIACH              THETTi'O (2} HQAT ITECE}IT PAYSTUBS FOR                                             IU-JOBS    IH YOUF HOUSEHOLD

      HOUSEHOLD                          ;    AMOUNTOF                       ;   EMPLOYEB                  I
      MEMBER'S




           * * * COMPLETE THE BACK OF THIS FORM * * *

            rffifl   ffiililil$$tfifl ilfi tililililililrffi illt   fril   rilrffi   ilffi ffi   mflfifrt$fi [NfililtilllH[il   il
Case 1:18-cv-01269-LEK-DEP Document 1-4 Filed 10/27/18 Page 1 of 6




                        Exhibit D
                   Case 1:18-cv-01269-LEK-DEP Document 1-4 Filed 10/27/18 Page 2 of 6
                                                              Rurul DeveloPment
                                                              C entrali zd Servicin g C e nte r
                                           United States
USDA                                                                              Deprtment of
                                                                                                                      P.O.8ox66827
                                                                                                                      St. Louis, MOoClffi
                                                                                  Agriculture                          (8o0)7934861 (Voice)
                                                                                                                       {8oO) 4u8-15s2 (TDD/|W Heaing
                                                                                                                                                     lmpited An$) or
                                                                                                                       (314)4574450 (FNq
CERTIFIED MAIL
REruBN
-       RECEIPT HEOUESTED
                                                                                                                                                                                  -
    JOHN R TWTEE
    122 EAST P.D                                                                                                                                                                  -
    HrGH EAr,r.s                                                Nv L2440'50L7                                                                                                     ---2
                                                                                                                                                                                  #


                                                    LOAN(S); DEMAND FOH PAYMENT OF                                                                                                -
SUBJECT: f.IOTICE OFACCELERATION OFYOUH MORTGAGE
         THAT DEBT; NOTICE OF INTENT TO FOHECLOSE; AND NOTICE OF YOUR OPPOBTNrY
                   .TO
                            HAVE A HEARING CONCEHNING THIS AC-NON


Dear           .roHiN     R w{rcc
                                                             promissory t?t"(") and/or assumption
PLEASETAKE NOTEthat the entire indebtedness due on the
agreement{s) which evidence the loan(s) received by yor.r from
                                                               the united states of Arnerica, acting
mfgugnmgUniteqsiaigsLrepattlllerrrrrrAUrruL.ltL{rEr^rur.4tltuurtrrtlvsrYlve\,t'vrt'-""-"r        '-''"'-''
                                                     due       payable  and  demand   is hereby rnade     on
Home Administration, is now declared immldiately          eurd
                                                                         demanded herein, the RHS
yon to pay ttris entireindebtedness" lf payment in tull is not made as
                                                                    given to secure the indebtedness
intends to enforce its real estate rnortgagels) or deed{s) of trust
by foreclosure of its lien(s) on your house.


AsssutflslobercL                                         Date of lnstrurnents                                   @t
                                                                        06 / 15   /94                                     74280 " 00
 0a05227793




                                                              with the authority granted in the
This accereration of your indebtedness is made in accordance
                                                                   of your indebtedness is (ar$
above-desr;ribed insirument(s). The reason{s) for the acceleration
as follows:
                       r|OllETSRT DEFAI'LT




The balance of the account is        56304                 $
                                                         unpaid principal and.17
g 22oB .7       a        unpaid interest, as                                  of
                                                  aa/tt /ts, plus additional interest aerruing at the rate
                                                                                                 United States
of $ rr        .807G        per day thereafter, plus additional advancm to be rnade by the
                                                                 such advances,    fees, or late charges'
for the protection of its security, ih" interest accruing on any
and the arnount of subsidy to 6e recaptured in accordance
                                                                with the subsidy Repayrnent Agreement'


                                        USDA is an equal opFottunily pmvider and employer'
                                                                                                                                  Program tlisc-rinrtetion Gmrphinl Form' found


                                        ##
                                        lf you wish !o Ille a   civil Riglrts program complairt ol discrimimtbn, complde rhe USDA


                                        Dapartrnent dAgriaulture,      orr."r*. cfr*'rrnoiudlcalion,
                                                                Et program'inlek@usda'gov'
                                                                                                                 '"xmx#"mr:mfffi[*:iil."H:lt%
                                                                                                       rooiia.etu"t*it         D'c'
                                                                                                                           "nu",'s.w.,
                                                                                                                                         Washingtion,   2025G9410
                                                                                                                                                                    'bvJu QvZ)
.3xooooo   r   .o 2+   r r oE   1   si ? 690'7442 or smsil
              Case 1:18-cv-01269-LEK-DEP Document 1-4 Filed 10/27/18 Page 3 of 6




                                                              30 days from the date of this letter, the
Unless full payment of this indebtedness is received withln
                                                                   and to pursue any other available
united states will take action to foreclose its lien on your house
                                                       certified check, or                   postal
remedies. Itayment should be made by cashier's check,
                                                                    address:
rnoney orrleis payable to the USDA/RD and mailled to the following

                                         US   DA-Bural DeveloPment

                                         I;?'"3iX"l'il'll,',    s   -oL7a                                       -
                                                                                                                -
                                                                                                                G

                                                              pay the account in full or insufficient
lf you submit to the united states any payment insufficie{.tg
                                                               and yoursetf, the payment \MLL NOT
to comply with any anangements agreed'to between the FIHS
                                                           are received and credited to your account,
CANCEL the effect of thi! notice. tf insufficient payments
no waiver or prejudice of any rights which the united
                                                      states may have will result and the RHS may
proceed as though no such payments had been made'

YouB HIG$.NTT@A Dlscus$oH vflTt{ HHs - Yo.tl have tlre.opportu:iy':-:,:-",,:j}:-1.:,::i-.
1:accelerateyourioarr1s;Yt,lUlarrrii,9riiUr6rrr-rlrir€a;'.:;j;1;:;--;;-.:=:.;j;=ai:
                                                                    you berieve the united states is in error
forecrosure iakes prace. This is an opportunrty to discuss why
                                                                  !f you desire to have an informal
in accderating your loan(s) and proceeding with foreclosure.
                                                                        this decision or the facts used in
discussion wlth an RHS ofiicial or have any questions concerning
                                                                   The request for an informal discussion
making this decision, you should contact tnis'otfice in writing.
must be sent to tne undersigned no rater than 0s / oL /
                                                            Ls . Frequests which ar1 gostlnarfed by. the
                                                                               received. You also havethe
u. s. postalservice on or blfore that date will be consiclered as tintely
                                                                   instead of, or in addition to, an informal
right to an administrative appeal hearing with a hearing <fficer
                                                                       with an FIHS official, and this does
discussion with this office. lt you request an inforrnal discussion
                                                          given a separaie tinne frarne in which to
not result in a decision in which you concur, you will he
                                                             attachment for your appeal rightsJ
submit yor.n.request for an administrative appeal. see the

you' Bt.lr ro An AD,,,{*'RATI,E          AppEAt- HEAffitNG - lf you do not w*h to have an infonnal
                                                                        an administrative appeal with a
discussion with an HHS official as outlined above, you may requet
                                                              no later than 30 days after the date on
member of x,e National Appeals Division Area Supewisor,
                                                       pos'tmarked bV the U'S' Postal Service on or
which you rcceived this noiice. Bequests which are
                                                            requesting an administrative appeal'
before that datewill be considered as timely received as
Please include a coPy of this letter with your request'

lf you fail to comply with the requirement outlined, the
                                                         united states plans to proceed with foreclosure'
                                                                   with a private or commercial lender or
You may ayoid foreclosure by 11) refinancing your FIHS loan(s)
                                                                                 market value and applying
othe*ise paying your indebtldn"." in tuil; 1Zf sefiing the property for its fair          orineligible
                                                                 property to an  eligible
the proceeds to your loan(s); (3) transfening the loan(s) and
appii"ant v{ith RHS ,ppror.t; o,
                                  j+1            the property to the Government with RHS approval'
                                                                                                       your
please   contact our centralized  servicing center office at 1-8otl-793-8861, if you desire to satisfi
                                      "onu"yin'g
 loan(s) by one of the above nnethods'




|3NOOOOatao!, t906tat?
                  Case 1:18-cv-01269-LEK-DEP Document 1-4 Filed 10/27/18 Page 4 of 6




                                                                                      color, religion,
you cannot    b,ediscriminated against in a credit transactior because of your race,
                                                                                       to enter into a
national origin, sex, marital staius, handicap, or age (if you have the tegal capacity
                                                                                is from a public
contract). *ou cannot be denied a loan because all or a prart of your income
                                                                            for any of these reasons,
assistance program. lf you believe you have been discrinrinated against
you should write to the secretary of Agriculture, washin$on, D.C. 20254-

you sannot tre discriminated againat in a credit traneactionr because you in good faith exercised your   --
                                                                                                         #
                                  protection Act. The Ferjerat Agency responsible for seeing this law    -
rights under the Consumer credit
iJoUeyed is the FederalTrade Commission, Washingon, D.C. 20580.

For questions regarding your account, please call Default Management
                                                                      tollfreeat 1-800-793-8861
                                                                                     through Friday,
or 1-800-4dlg-1882 (TD-DiffY Hearing impaired Only), 7:00 a.m' to 5:00 p.m., Monday
Central Time. Please refer to your Account number when you write or call
                                                                          us. Thank you'




                                        UNITED STATES OF AMEHICA
                                        -
                                            flr* K ifi,',-*
                                       Thomas B Henon      .-.-
                                                                   i?       ..,:_,.



                                        Rural Development
                                        United States Department of Agriculture




Date: oBlll /L5
Attachment
CC: State         ffice

This letterwas mailed certified and regular mail on      o8,tL1   /L5   "




 rstaaooootaoas   Ltotlsst
  Case 1:18-cv-01269-LEK-DEP Document 1-4 Filed 10/27/18 Page 5 of 6




                                           r     x       cr
                                                               (.l
                                                               fi
                                                               +
                                                                       EH.EEd
                                                                       q
                                                         6 R
                                                         3
                                                                          B e',i.F.
                                                         *I |*
                                                         ;     rfi
                                                               rh


                                           *                   .I      EF.B#E
                                                               u       ts.U.EH
                                                               U)
                                          .tr                  rn
                                                         a
                                                               C)
                                                                       H     EHE
                                          A
                                          g
                                                         TI
                                                         ab
                                                          tI
                                                               o
                                                               e       8Eg
                                                                       \t\JV     -v



                                                                                 \J   -l
                                                               trx               fi    I
                                                                           ..


                                                               r li
                                                               ;0         -0,
                                                                      Fs rryF

                  E $'''
                    t:       lrA
                             Lr(}
                  c)         :E it
                  5E     Z.>
                  {-' ta FT  *r3
                             f;i
                  /7J
                  d1
                  !'*   Zo                     \o
                                               ht                               A
                  Pog                          a
                  1          Efr               {
                                               \Er   -::=:*E..Lr{r
                                                                                w
                                                                                rg
                                                                                e
       7                                       g\                               o
       t          N}
                  5                         \c                                  GI
  ,.  e-a
                  .r                        {P                                  ts
  lI
      rt
      I
                  (>
                                     u      o                                   *,
                                                                                r{
  t
                                                                                ;
   E
                                     fr              r--
                                                     -                          El

ii
   E
  tt                                 J      UI
                                            H
                                                                                &q,
                                                                                I,
                                                                                7
D
l-
  l-



-.rr                                 J      hr
                                            a
                                            \t                                  E'

 t
fr
 r-
ffl
 h
                                    -s tr
                                    u  \EI
                                            -
                                            V

                                                     -
                                                                            rt
ir


                                                     -I:ETT
            I
                                                     -Er
                                                     -
    Case 1:18-cv-01269-LEK-DEP Document 1-4 Filed 10/27/18 Page 6 of 6




                                               urrsA ctlF{?3 iuB        C

I
                                    6usrz00i
                   P$FORil38tt,At
                                                                        z
                                                                        {-
                                                                        rll
                                                                        (f
I
                                                                        w
                                                                        J
                                                                        H
                                                                        m
                                                                        U,
                                                                        T
                                       ,r                               o
                                                                        a
                                       m
         =          tzttrPc            d                                #
         ,=           t- *, lt)
                    -FETEg             I3                               r
              =                        d                                a,
                                       P                                m
                    HHEE                                                n
         g
         =
         =-
         = E**F
                    KHHHt-
                    OriEl
                    EHkH
                                                                        6
                                                                        m




         =
         E HgE
         -EJ
            -
              F

         r-
         -    IF
         I
         -
         ---a
         Il
              I
           r-,I

         -
         a-
         T
              I

         J



         -
              II

              --                                             ! H'

                                                             lgEE
                                                             i     gB
                                                                   o.
Case 1:18-cv-01269-LEK-DEP Document 1-5 Filed 10/27/18 Page 1 of 7




                        Exhibit E
         Case 1:18-cv-01269-LEK-DEP Document 1-5 Filed 10/27/18 Page 2 of 7

LLSDA
            uftedstelE8ry
-
Certifiod Mail #7 011 2970000342400000



JanuarY L3,2017




Mr. John R. Twigg
    122 East Rd.
HighFalls,NY       12440




    YoUMAYBEATpJsKoFFORECL0SURE.PI-EASEREADTHE
    T,OIT,OWTNC NOTICE CAB.EFULLY"



    AsofJanuary13,2017,yourh"P,loanis6?0J:Tand$21,273"46do11arsin       notice to
                   $;-+";k state Ia1w, we are required to send you this
    default. under                                    Auachd to this notice is a list
    inform you that v*   ;;'e* "f
                                   lo""e               ii*ry::;
                                                           agencies in your area which
                                                                                       provide
    of govemment uppr"uro housing
                     fil;?i*                  Nvsbfrce of the Attornev General's
                                          "o*ol"uog
    free counsering.
                   er"t".ti"#t       (*"*)
                                      "f,r1;"
                                   gram           t"U-qt" consum'r hotline to be
    Homeowner                                 -.*i9"t h,yo* x:eat 1-855-H0ME456
    connectedto free housing     ""r*di;                                          A
     ( 1 -85546 G-3450),or visit their *"Uiii,
                                                 Jhttp:/www'agfuomehelp'corn/'
     h;d;ritu"g        rry touoty is also available at
                                                 nys rp counseling agencies'htm' Qualified
     http:l/www.Ofr.rrilori*io.r*ol*ortg                 ot people who charge a fee for
     free help i, ,ruiiii?i   ;;,"h  o"t n,
                                             "oip-'"iJ'
     these serYices.

                            frona New   york-based agencies risted on the website above are
      Housing counserors                                        making their mortgage
      trained to    uo*****
                 help                *uo      ,*
                                              uu"ing  trobrerns



                              *,.#uffiffi*ffi1#*ffi'g,",,
                         voice (315) 47-042luatoppottunlty
                                                             provid'r' employsr' 8nd tGIdoL
       Case 1:18-cv-01269-LEK-DEP Document 1-5 Filed 10/27/18 Page 3 of 7
                                                                                              2




pa)rBentsandcanhelpyoufi"qffbestoptiooforyorrrsituation.Ifyouwish,you
                                              and ask to disc,ss possible
                                                                          options'
may also contact *Ilrrf,riltlv
                               at 3r;477-6423

                                 mutually  agreeable   rmolution is possible' we
IVhile we cannot assrre   that a
                                                                           The longer
                          i.-"aiut,t*J    to"-oy ro achieve a resolution.
oncourage you to take
            -h" it*o oPtions You may have"
ffi#t,
                                   to resolve   this maser  withitr 90 days from the
 If you have not uken any actions                    f:qtt action against you (or soouer
 date this notice *r* t*ii"E
                                 *";;;*%T
 if you cease t" il;;E"     dweuine as yo,r primary residence')


 Ifyouneedfirrtherinformation,pleaseg}ltheNlwYorkStateDepartmentof
                                  at (show      or visit the Department's
                               he$rine
 Financial services, tolr-free                        "*u"o
 i*'uUtitt et (show web address)'
                                                                                           a
                                 the  right to renoain  in your home until you rmeive
 m/IP0RTANT: Youhave                                    lr* rro"lo"*u astion is fi,od against
 aourr order relling  you     ,q* *i;;#"ry'
                              ro
                                                                 horre tmtil a eourt orders
                                                                                             yo.r
 vou in cor$t, yotr  stiltr  have -i;#il';@-
                                   th-                    *$rc
                                                                                    proper{y until
           you              remain     ffier
                                     tne           of and **              .for.the
                rega*y                                       "Lp*riure
                                                  f: *lI       at the conclusion of anv
 io reave.
 the propertv is sirabv voY-ol
                                       tv oidet   of
                                                                                   foreclosure
                                 This   notioe  is not an eviction notice, and a
 foreclosure proceedings.
                                              against you"
  action has not yet been coslmenced

  SinoeretrS




  CARLA A. REESE
  SFH SPecialist
Case 1:18-cv-01269-LEK-DEP Document 1-5 Filed 10/27/18 Page 4 of 7




                                                                                                     ;a
                                                E
                                                .u
                                                o
                                                                                                      *g
                  i
                                          b
                                          E
                                                cl
                                                E
                                                o
                                                     I tr2o                                           sb
                                                                                                      R
                                                                                                      o
                      i
                                          tr    t
                          q
                                                E
                                                d
                                                                                    E\,1
                                                                                           a
                                                     EE                                    F
                                                                                           Et
                          c                      o                             ?Eultr      cl
                          e                      E   rEg                       trEtrlE EI
                                                                                       t
                          !
                                                 E   lEr                               a::
                                                 t                                         3',
                                                 ;.o r*E                                   m
                              {           o      R
                                                                                           EI              E
                                                                                           EI
                                         H      iB   lsE                                   EI
                                                                                                           E
                                         #      IE
                                               x la 11=                     fi$3E\E         trl
                                                    lo
                              L]          4
                                                                                            rru
                                                                                            rL             E
                                                                                                           o
                                                                                                           G
                                                                                                           #
                                                                                            r{
                                                                        o                   trl            E
                                                                       T                    rL
                                                                       5
                                  ^l
                                  F                                    d.
                                  (_)
                                                                       >_.                                 Ia6l
                                                                g{?-
                                  U
                                   !r)

                                   F.                           r*Ql-   rt',                         EI        h
                                                                                                               3
                                   IJJ
                                                               \5                                         I
                                   l--
                                   ur
                                   --l
                                                              EF+    - r
                                                              s. ^) 4 \-L
                                                                                                     sl
                                                                                                     tst
                                                                                                         ltr.

                                                              E- tfr /
                                   0-
                                                                                               T
                                                                                                E    EIlco
                                                                                               z5
                                                              !FY&

                                    ;                         { .i"{           97                 ,p
                                                                                               .c 6E
                                                                                                o          tE
                                                                     F9Y                                   le
                                    LI                                                                Il
                                    o                         E                                 E
                                    zui                                                         ol
                                                                                                           l8_
                           Case 1:18-cv-01269-LEK-DEP Document 1-5 Filed 10/27/18 Page 5 of 7




               i."'
            I
  . .:.1
    ,,.
          :.1
               :
                           :
                           J         .,
                               -f,
   .   :ti..                   r :i
  t ...




                      :+   .i :q             ,?1
                      :hE?B?
                      o E lii+u
                           it; .it
                               /.<) o€|
                                          a,i -da
                                          ';:i Ej
                                            o*E
                       {fBT
B0gE [lhah EI]EN IITLA
           Case 1:18-cv-01269-LEK-DEP Document 1-5 Filed 10/27/18 Page 6 of 7

USDA
:-            udiad statcsDepartmsnto(Aorlqffil€


-
January 13,20L7




 Mr. John R. Twigg
 122 East Rd.
 High Falls, NY 12440



 YoUMAYBEATRISKOFF0RECL0SURE.PLEASEREADTIIE
    TOTTOV-'NqC NOTICE CAREFULLY.


                       13,  2017, your  ho-me    loau  is aro a1.1s and $21,2?3'45 dollars in
     As of  January                                                                         to
                {Jnder  UL*   V"t[   State  [,aw,  we are req*ired to senrd y'"1ryu notice
     def,ault.
                    tlat    *r    -t risk   y.*
                                           of  loui*g       homet ,Ytachea*-ry-: notiee is a list
     inforcn   you        v""
                         approvedhg"t*q.#;fi"g              age*cie* in your aroa which provide
     of govenrment
     free counseling.  f;; ;        *r" ,uU1n" Nysbffiae ofthe Attomey General's
     [Iomoowner Frotection Frogram
                                              gropel toll-{ee consrxner hotline to be
      connected to free housing oo*ram[
                                                    r"*1""r in your area at 1-855-HohdE'456
                                 -l"q *"UIiit at http//www'agfuomehelp'com/'             A
     (1-855460-l+SOl, oivlsit
     tli"*ia" fisting oily county is also available at          agencies.htm. Qualified
     hnp://www. oru.oi!"ul*i*ol*rrrq y:,"J                                   :yr"x*
                                                                            fee for
          help i* uu"ifJiii  ;"t"h  out for companies or pmple who charge a
     free
     these services.

                           from  New york-based agencies risted on the website above are
     Housing    counselors                                                   mortgage
     trained to help   fo***oo,    who are having ptoUtt** making their
     paynents     *a   ,rii;p ,ri*l p;*,        dti"" f.or vour situation. If vou wish, vou
                                                    ana ast to discuss possible options'
     may   also  ,ooruJ,r, Jir"rtfY afi1,';'47i-UZl


                                     **'3ff 1T3'iili'':i:'I$'i5f"*
                                   1,T#-#r:m;'m-*;iffi                              ffi #I;i?'lio*""
                            ""*ft USOA   ls an   equ{ opportunlty provlder' efftploysr'
                                                                                        erd leffl3r'
        Case 1:18-cv-01269-LEK-DEP Document 1-5 Filed 10/27/18 Page 7 of 7




                                        agreeable           is possible' we
                 assure that a mutually           Ssolution
while we cannot                                 u"ni*e a resolution' The longer
encourage you to take i.-"Oiut"       t6;;G;io
;;;fi       r"*"t oPtions You may have'
          tl"
                                                                             days fromthe
                 nottake,n   any actions to  resolve this matter within 90
xf you have                                                                         (or sooner
                                    *;;;;;""""
                                    *"                     leeal action against you
date ttris notioe     *u,  *ui[ra,
                                               yourprimary residence"]
if you cease t" Ii;;;th"dwe[ing;k
                                                      the New York state Deparhnent
                                                                                         of
                          information,  please   call
If you need firther                                      numUer) or visit the De'parffient's
Financial S*ir;"Tori-*"         tdplilI;it;
 website at (show web address)'
                                                                                 receive a
                       You  have  the riglt         i'
                                            tro remain     v9u home until you
 IMpSRTAIIT:
                                    d
 r.er."t 6,nl er teltine You to treave  ilffi:
                                   q; tltt'::y:*::::f*ffi:
                                    ffi"'p"*iu,' p'.gi properrv unut
 IJil#,IH;t         #Hiffi3ffi;ffi;
                                 UV *ta* *f            at-tne conclusion of anv
 the proper{ry iu uifa'Uv volgT              $:y^Y                  and a fo'wlosure
              proceodings.   This notice is not an eviation notice,
 f.oreclosure
                                        agaimst yott'
 action has not yet been €omnoenCIed

 SincerelY,




  AARLA A. REESE
  SEII SPecialist
Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 1 of 18




                        Exhibit F
          Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 2 of 18

        usDA
                                 Uolted Statrs Departrn€rrt ot Agrlculture



       Certifi ed Mait#7 At21 64000004 27 g41
                                              63




      March 26,2018




     Ml, John Twigg
     C/O: Ka*ry Kiernan
     Ulster Counry DSS
     1091 Development Court
     Kiirgston, New york LZ40l


    YOU MAY BE AT RISK OF FORECLOSI.IRE.
                                         PLEASE READ TI{E
    FOLLOWING NOTICE CAREFLILLY.


   As of A3fi6/2018, your home loan is 1
                                            107 days and $39,l g9.17dollars in
  under New York state Law, we are required                                          default.
                                                    io send you this notice to inform you
  that you are at risk of losing your r,o*"1-ai,u;il;;
                                                             this notice is a list of
  govemment approved housing counseling
                                                agencies in your area whicl: provide
  counseling. You can also call the Nys                                                   tree
                                            ohJe of thrAttorney General,s
  Homeowner hotection kogram (H0PP)
                                               to[-free ctoru*", hotline to be
  connected to free housing counsering.services
                                                     in your area at 1_g55_HoME-456
 (l-855-466-3456), or visit their
                                   webii!9 at lttp,llww*.aghomehelp.com/.
 statewide listing by counry is also                                                A
                                      available ai
 hftp:'#www'dfs'ny'govlconsumer/mortg
                                             nys np counsering agencies.htm.
                         watch out for companiei or peopr.                         eualified
 fi::J$l':available;                                             *r,i ,r,urg" i  ir. ro,




                                                     Furel Davelopmont . N6w york Stale
                                                                                         Otflce
                                                        . .Stngle Famlly Houdng Dlvlslon
                                                zt4l South Saline Srreet,
                                                                          Suite 357I    iyo.*",
                                                                                           Ny 13202
                                          voice (3i 5) 4rl.er;zs. Fax (Bssi cz-Bsgi:'iD;iirLz
                                                                                              r.r          zzo O   r   r   t
                                                 USDA is an equal oppo,lunily provldsr,
                                                                                        smF{oyer, and londor
lfyounlshlo'il6acivltFlghtso'ogr8mcomP',hto'dlsc,lm(flatlon-c-ompr€retheusoAprogramorsc-rim,nalloncompran:r:niai.ic?,:
at htlp:'//w^   ry           gcv/compial"r-trr,nfl"rrtnrii;;';iil uso,{
                     escr usda                                                                                                                ,culdo.l,oc
contahlnoall                                                            iii.l,
                     olthslnfotm.tlon'equeir.dT'r't-ro"i'*iolro'rr..*pr"reo"orpraniiJ*ii.l":,:usbynrair.ar
                                                                                                                     -r
                                                                               "i-.;i'8b;i;al;*, ro raqussr ,ne rqr:r 3,         ,na   r r,sc w,rre 3   ,€,re.
                                                                                                                        us.Jpa.r-a^,c,ArircurrL.e
*:itf;r:m*#-Sfj:I;",:'*,v1"'iiir'Higiriliio["r'io"p",io""*;;;;'sw'ilir,,ne,on,Dc                                   2oz5s.s.,1,j,.ri:rri?c:rFec.7{a?ar
    Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 3 of 18




 Housing counselors from New York-based agencies listed on the wetrsite above are
 trained to help homeowners who are having problems making their mortgage
 payments and can help you find the best option for your situation. If you wish, you
 ma1'also contact us directly at375-477-6423 and ask to discuss possible options.

 While we cannot assure tbat a mutually agreeable resolution is possible, we
 encourage you to take immediate steps to try to achieve a resolution. 'Ihe Ionger
 you wait, the fewer options you may have.

 If you have not taken any actions to resolve this matter within 90 dayli from the
 date &ris notice was mailed, we may cornmence legal action against you (or sooner
 if you cease to live in the dwelling as your primary residence.)

 If you need further information,  please call the New York State Depa:rtment of
 Financial Services' toll-free helpline at 1-888-995-4673 or visit thaDepartment's
 website at www.sfs.ny.gov.

 IMPORTANT: You have the right to remain in your home until you receive a
 court order telling you to leave the property. If a foreclosure action is filed against
 you in court, you still have the right to remain in the home untila cour.t ordeis you
 to leave. You legally remain the owner of and are responsible for the property until
 the property is sold by you or by order of the court at the conclusion cif any
 foreclosure proceedings. This notice is not an eviction notice, and a foreclosure
 action has not yet been coruuenced against you.

 Sincerely,



(-\  . (\ q=-."-
\-J_Je---ay
 Jenlfer.Jackson
 S inglHamily Housing Program Director
Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 4 of 18




                                   fleln   fo LElo   meowoers i n Foreclos urc


           New York State Law.requy          *rt     we send you this notice ebout the
           process. p,lease read it carefully.                                         fbrer;rosure




                                       Sumrnons and Complalut
          You are in dangor of losing your home.
                                                   If you fr, to respond to the summons
          corplaint in this forecrosue actior5 you                                        and
                                                    ,nuy toru yor:r home. piease read
          sumurc,o eqd compraint carefirry. you                                       the
                                                  shourd immediatety c"il;;;;nrrncy
          your local leg* aA officc to obtrin                                              or
                                              sdylqs on fro*,o protect yourself.


                                Sourcss of Iaformation and
                                                             Assistancc
           The statc encourBges you b becomo
                                                informod about lour qptioos
          In addition to seeking essist'trcs                                 in forec,osure.
                                             to-*           or lepr aid office, there are
          govcrnrront ageocies ard.                 "*"r*y
                                    norrpmfit organizations tiratlou ,ry
          information abourpossible optio*,                                         f",
          duriig
                                                   h;ilhfi,irgto work with""rL"
                                                                            your lencter
                   this process"

         To locate an enlity nesr you' y.u
                                           ,ray call the tor-free herprine maintained
         New Yorrc s',r€ Dcpartrnsot ofFinanciar                                      by the
         Department's website at www.dF.n},. gov
                                                         s;;;."    ar   (g00) 342-3z36or   vis ir the




                                   RIGHTS AND OBIJGATIONS
         YOU ARE NOT REQ{IIRBD TO
                                  LITAVE YOTJR     HOME AT THIS TIN,,E. YOU
         liAyE TIIE zucHT TI) STAy IN VOf.rn
                                             HOhAr DURING TlrE
         FORECLOSURE ,ROCESS. you
                                      Arc N;;*rQU'neo.fo LEAVE youR
        HOME I]NLESS AIVD IINTIL VOUNTNOPENTV
                                                rS SOLD AT AUCTION
        PURSUANT TO A JUDGMENT
                                  OF TORE'ilUIINU AND
        REOARDLESS OF WHETI{ER                         SALE.
                                  YOU&OO;irO XSMOIN N,r VOUI E.OME,
        YOU ARE REQTI,RED TO TAKB
                                   CARE b; YOUR PROPERTY AND
        PROPERTY                                               PITY
                       TA]GS bi ACCORDANC; N,.r*r'SrArE
                                                        A}ID LOCAL LAW
Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 5 of 18




                                         Fortclos u rc Rescue    Sca me
                       of people who approach you with offerg to ,save,r your
            le.catefu]                                                        horn,s, There Erc
            individuals who watch for rptices oiforeotos,ro
                                                            actioas in order to unliririy profit
            tom s homeowner's disrress. you shourd u" oxt
            promisea- and any suggestioru
                                                                 ruiy-*.rur    .i"riIo   ,rr,-,
                                           that you pay them a fee or sign over you,ieed
            law requires arryons offering sur:h                                              state
                                               a"*i"*   for profit to enrer into a conrrractwhicrr
            fully describes rhe serviccs they will perbrrn ula   g",   rheywilrirr"re., *i *rri.r,
            prohibits thern from taking any tnotroy   frorn you untir they r,"r. *rlir,,ra alr sueh
            promised services,
       Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 6 of 18


    w
    USDA
                      United Stales Dep€rtment ol Agrlculture




    March 26,2A18




   Mr. John Twigg
   C/O: Kathy Kiernan
   Ulster County DSS
   1091 Developrnent Court
   Kingston, New York 12401


  YOU MAY BE AT RISK OF FORECLOSURE. PLEASE READ THE
  FOLLOWING NOTICE CAREFLTLLY.


   As of 03/2612A18, your horne loan is 110? days and $39,189.l7dollars
                                                                                in default.
   Under New York State Law, we are required io send you this notice
                                                                             to inform you
  that you are at risk of losing your home. Attached to this
                                                             notice is a list of
  gol'ernment approved housing counseling agencies in your
                                                               area whic:h provide free
  counseling. You can also call the Nys offiJe of the Aitorney
                                                                  General'i
  Homeowner Protection Program (HOPP) toil-free consumer
                                                                hotline to be
  connected to free housing counseling services in your area
                                                              at l-g55-HOME-456
  (1-855466-3456), or visir their website at http:llwww.aghomehelp.com/.
                                                                                   A
 statewide Iisting by county is also available ai
 http://www- dfs.ny. govlconsumer/mortg nys np counseling agenc
                                                                     i es. h, tm.
                                                                                  eu a I ified
 free help is available; watch out for companiei or people -*t "o
                                                                  .t urg. o r". ro,
 these services.

Housing counselors from New York-based agencies listed on the
                                                                   wetrsite above are
trained to heip homeowners who are. having problems making their
                                                                     m,o*gage
payments and can help you find the best optron for your sinrition.
                                                                   If 1,ou wish, you
may also contact us directly at315-477-6423 anO aik to discuss porribl.
                                                                           options.
                                                  Flurat Devolopmenl   . l{ew york State Ot ice
                                                         Slngln Famlly llouetng Dlvlston
                                           441 Sodh Salina StrEet, Sulle 3S7 . Syracuse, Ny 1g202
                                      voice t315) 477-M23. Fax {85s} 477-8531 i rOO ein.rzt-r220 (?l l)

                                              USDA is an aqual opportuntty prsvad€r. €mpbyor, and tsnd€r.

ll you wlsh lo llh a civll Rlghls program complalnt o,dlscrl.nlnauon,
                                                                       cofipleto he USoA progrEm olsc-riminEuon complalnl Fomr
at trtlP,!'a'!n'v'8scr'lsds gorlc'ompl8lnl.flxn8-cuslhtrnl, tr et.Eny usoA orlice. or carr                                       {AD"3027}, lound online
cofllalnlng all of lh€ lnlormsuon requestad in the lom. s€nd                               ta66i s3i-ggg2 io requosr lh€ lorm you may slso writo s relr.l
                                                                  vour€.mplerea iomlarJr t'rm sr t€trer ro us-by mair at u.s. o€psilment or Agricu,lura
Dlr6clor'otllcsollh€fuslstsntseiretarylo.clvll     Blghts,trcb-tno.p"itE"""lir,inr",s.w,ri".ntngton.o.c.?02so-941o.bytar(?02)
€mall at p{ogIam.lntaka6 usda. gov.                                                                                                          690-7442o.
  Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 7 of 18




 While we cannot assure that a mutually'agreeable resolution is possible,
                                                                          we
 encourage you to take immediate steps to try to achieve a
                                                           resolution. The longer
 you wait, the fewer options you may have.

If you have not taken any actions to resolve this matter within 90 days
                                                                        from
                                                                          the
date this notice was.mailed, we may commence Iegal action
                                                          against you 1or sooner
if you cease to live in rhe dwelring as yourprim{residence.f

If you need furth.l qgryution,    prease call the New york state Departmenr
                                                                             of
Financial Services' toll-free helpline at 1-888-995-4673 or
                                                            visit tt"o.purtment,s
website at www.sfs.ny.gov.

IMPORTANT: You have the right to remain in your home until you
                                                                           receive a
toq order telling         to leave the property" If a foreclosure action is filed
                                                                                  against
                    {9.r.
you in court, you still have the righi to remain in ttre home until a court
                                                                               orders you
to leave' You legally remain the owner o^f
                                              ga ,rre responsible for the property until
the property is sold by you or by order of the court
                                                         at'the conclusion or *y
foreclosure proceedings, This notice is not an eviction
                                                        notice, and a foreclosure
action has not yet been commenced against you"

Sincerely,




             ily Housing hogram Director
Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 8 of 18




                                  Eelo for Eomoowoe {r in Forccloeurt


           New York Stste I^a1.regrTT.rL,
                                              we send you rhis notice about
           process. please read ir carefully.                               rhe frreclosure




                                       Summrons       rnd Complaint
          You are in danger of rosing your
                                           lmrne. If you &, to rupond
                                                                          ro the summons and
          compJaint ir,Ur   ayly":fo1-yo,          ,ry   tor" yor.u home. please read
          summo* ard conrpraint caretully. you                                        the
                                                  strouta rri"ai"t"ry.r;;;;;"rrney
          your locar lrs,l   of'cc to ottaia adricc                                       or
                           "id
                                                        ""t* t   protect yourserf


                              Sources of Iaformation rnd
                                                          Assbtance
         The st'B,c encourages you.to
                                      hconn informed about
         In addithn ro seeking assistaocs                   10ur options in forecrosurc.
         govcmrnent agerries and,
                                             f.";;;;.ilyor regar aid office, rhere are
                                   no*pm6t organizsti;ns that you
                                                                  may contact ibr
         ffffi;Hfi::ossible "pti,*,l""ffi* irr* * *,.u *i,,, r"i.. i*r.,
         To locat'e an entity n€Br you,
                                        1ou nny call rhe toll-fee hclptine maintained
         New york srare Deoartn:cnr                                                   by the
         Departmcnf s webs itc at www,d
                                        ofFinarciar   s;;;,   at   (g00) 342-3736or vieir rhe
                                        &. ny. eov.



                                 RIGSTS AND OBITCAIIONS
        YOU ARE NOT REOUIRED
                               TO LEAVE YO['R HOME
        HAvE rlrE Rrorrr iolJAy
                                         N   your;;ft ,u*,o
                                                   AT THIS TTME. YOU
                                                                          ,*
        FORECLOS I.rRE PROC.FSJ
        HOME LINLESS AND TIVIL
                                VO U Arr           NOi*q**"     TO LEAVE YO
        PURSUANT To A JUDG},IENr
                                 VOUN            PNO-Pil'' O SOLD AT AUCTIONUR
                                          or .roiicfr s URE AND s ALE.
        REGARDLESS oF wlrE.rHER
        You ARE RxQt IRED ro
                                         voriigoiii
                                               rc E-EMAni o,?oun HoME,
        PROPERTY                  IAKET-AG6i vlw.RopERry
                     TAXES tr.i ACCORDA*;;ffiTS,E,C          AND pAy
                                                     A].ID LOCAL                     LAW,
Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 9 of 18




                                         Fo rcclosu re Re,gcue Sca lng
             Be careful ofpeople who approach you
                                                      with offers to ,,save,, your horne.
             individuaJs who wsrch for noticee                                            There are
             from a homeowner,s disrress. you "i'ro*rrool"lctioru       in
                                                 should               "rl.ri;-;;;iyprofit
                                                        b.;";"i;-*r;;i"i"r,               r*n
            promiaes ard any suggestioru                                       *
                                 o*:hg,rrhii[;o"r,Lr
                                            that you           r fee or sign over your deed. state
            Iaw requires anyoxe
                                                         orp,on, to enrer into a contruct which
            fully deacribes the services they w,r
                                                   performrlJe* rhey w,r charge, and
                                                                                            whicrr
                                             monev 6om vou until tt.y trur.
            IfffiIt#ffttakingaav                                               "ffir.,lo.rr*r.r.,
    Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 10 of 18

    USDA
    W                 unitBd   st'tes o.psrtmont         of Agrrcurrure



    Certified Mail#7012 16400000 427                              847 56




   March 26,2A18




   Mr, John R. Twigg
   l22East Road
   High Falls,I\fY 12440


  YOU MAY BE AT RISK OF FORECLOSURE, PLEASE READ THE
  FOLLOWING hIOTICE CAREFULLI"


  As of A3n612018, your home loan is I 10? days and $3g,1 g9. l Tdollars in
                                                                               default.
  Under New York State Law, we are required lo send you this notice
                                                                         ro inform you
  that you are at risk of losing your home. Attached to this nolice
                                                                    is a list of
  government approved housing counseling agencies in your area
                                                                    which provide free
  counseling. You can also call the NIys office of the Attorney General's
 Homeowner hotection Program (HOPP) toll-free consumer hotline ro be
 connected to free housing counseling services in your area ar l-855-HOME-456
 (I-855466-3456), or visir ttreir website at http:llwww.aghomehelp.com/.
                                                                               A
 statewide lisring by county is also available at
 http://www'dfs.ny.govlconsumer/mortg nys np counseling agencies.htm.
 free help is available; watch out for companiei or people wt-o ctrurge
                                                                              eualified
                                                                          a fee for
these services.

Housiing counselors from
Housrng             ftom New York-based agencies listed on the website above a[e
trained to help homeowners who are having problems making their
                                                                mortgage


                                                Rural Devolopmsnt. Now york StatE Omc6
                                                      Slngle Famlly Houelng Dlvlslon
                                           44, South SaIna Street, Sulto 352 . Syracusa, Ny j          AAO2
                                    Voics {31S) 4n-A4ZA. Fax {BSs) 47r-s5gl            I rOo siaa2t-l z2AOtD
                                             USOA ls an oqual opportsnlly p(ovldor, smployer, snd lgndar.

                  I Clvil Rlghls prog.Bm comPlsint ol dlscrlmlnstlon, cofiplele lhe usoA program Discrlmlnatlon ComplBinl Fo.m
ll yEu wlsh to tila
rl hltp//wvw''asct'usds.9ov/complsinLlilln!-cust.hunl,                                                                            lAD,30 z7r.l*und rnLna
                                                          or ar any irsori om"a, oi       ieifii iii]dg€z to roque6l lho rorm. y:v mays,so trds a rsrtsr
conlalnlng 6ll ol the lnlomsllonrequested-ln q€.,9nn. Sencr yourconrpteteo comprariiiorin-oitanrr
                                                                                     ""rr                 ro us_blqqgr u,s. Dsparrm€nr,r
Dlrsctor,olllcoof lhoAsslstantsocrotarylotclvil Blghts,taobtnoep"noun.elvenue,s.w.writington,Dc                                             AgdcLrrurE
6mal, sl proeram.intaleOusda.goy.                                                                                20ase.94rt,brtari?c?;690.?44?_or
 Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 11 of 18




 payments and can help you find &e b_est option for your
                                                         situation. If you wish, you
 may also contact us directly at315-477 -oqzl ano aik to d.iscuss
                                                                  porribl, oprions"
 While we cannot assure that a mutually agreeable resolution is possible,
                                                                          we
 encourage you to take immediate steps to try to achieve a
                                                           resolution. The longer
 you wait, the fewer options you may have.

If you have not taken any actions to resolve this matter within
                                                                90 days from the
date this notice was.maileg,   ,.may corunence legal action against you
                                                                          1or sooner
if you cease to live in the dwe[ing is your prirnarjresidence.f

If you need furth"l qgryurion,    please call the New york state Departmenr
Financial Services' toll-free helpiine at 1-888-995-4673 or visit
                                                                             of
                                                                  *,.ffiurtmenr,s
website at www. sfs.ny.gov.

IMPORTANT: You have,the right to remain in your home until you
                                                                          receive a
toq order telling           leave the property. r a foreclosure action is filed
                    {?.1to
you in court' you still
                                                                                 against
                        have. ttre righi to remain in the home until a court
                                                                             orders you
to leave' You legally remain the owner oI
                                               pd  are responsible for the property until
the property is sold-by you or by order of the court
                                                        at the conclusion of uny
foreclosure proceedings. This notice is not an eviction
                                                        notice, and a foreclosure
action has not yet been commenced against you.

Sincerely,




         hmily Housing Program Director
Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 12 of 18




                                    Seln forHomeow.uex in Fortclosult


            New York Sbte Law requires that we send      pu   this notice about the foreclosure
            process. Please read it carefully.



                                         Summons aud Complaint
            You are in danger of losing
                                         lour- horne. If you &il to rcspond lo the summons    and
            co,plaint in this foreciosune actioa, you may
                                                            lose lour home. please read the
                     ard compraiat carefulry. you should im'ediatcry
           'urunotr'                                                                      rney or
                                                      on how ro protect "**"
           your locar legar aid or'cc to obbin advice                         ",     "n
                                                                        yoursert


                                   Sources of Information and Assistaace
                      encourages  you !o become informed about your
           3r.s.?r
           ln addition
                                                                       options in forecrosurc.
                       to seeking assistance &om      ,*.,rry or regal aid oflice, there are
           govern','o' agencie.s ard. aon_profit "n
                                                 orgnaizatioru tlutlou *y *otu"iL.
                        about possi.bl" oprio*, in.ira;og ying
           ioqrn,ali.n                                     t     to work *iU V.* ]""a*
           during thk process,

           To locate aa entity oeu you,
                                        ;ou may ca, tbe ior-free herpline main*ined by rhe
                York stale Departuent ofFinanciat services
          few
          Dcparhenfs website at www.dfs.ny.gov.
                                                             at (g00) 342-3736or visit the




                                    RIGSTS AND qBLTGATIONS
                      REQUTRED rCI LEA'E yorJR HOME
          :9-UiILNOT
          }IAVE TT{E
                                                       AT rms rrME you
                  RIGHT TO STAY IN YOI.'R HOG DURINC
          FORECLOSIIRE PROCESS. YOUARE                   THE
                                         r.rOiNrqURED TO LEAVE YO.IR
          HOME UNLESS A}ID UN,,L YOURPROP*TTV
                                                  TS SOLD AT AUCT]ON
          PURSUANT TO A JUDOMENT OF
                                                 FORECTOSTIR.E AND SALE.
          REGARDLSSS  oF W}IETHER YoUCHoo;g.To RE?.,fAsI
                                                         nq ioun HOME,
               ARE RXQ1NRED TO TAKE CARE OT YOUR PROPERTY
          ]..OU                                           AND PAY
          PROPERTY TAXES TN ACCORDA}.ICE
                                         WTTH STATE                  AND LOCAL LAW.
Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 13 of 18




                                        Fo rpclos ure Rescue Scs rru

                       of people who approach you witlr offen !o ,,save,,
            P:*tJ
            individuals who watch
                                                                          your horne. There are
                                   for norices  oibrecrosure actioru in order to unfairry profit
            tom   a homeowney's   distress' you shourd u".rc*me-tv1*.nr,ro]rl*
           promises and anv suggestioB thar you pay                                    i;ro
                                                         them a fte or sigi
                                                                                           srate
           Iaw requircs anyone ofrering r,rh                               ";;;;;;;.d.
                                                e"rvL"s or prin, to enr,er into a coruact which
           firlly describes the services they will perforr,
                                                                e* rcy ,uiri"urg.,-"na *r,i.r,
           prohibits rhem tom taking aay noney              "launtir .n"y r,"""
           promised services"
                                                     from you                *Giltliatt     ,u"tr
      Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 14 of 18

      USDA
      :-
      ffi              Unhed Staleg Ospartment of Agrlculture




      March       26,2}fi



     IvIr. John R. Twigg
     122East Road
     High Falls, Nry 1244A


    YOU MAY BE AT RISK OF FORECLOSLIRE,
                                        PLEASE READ T}IE
    FOLLOMNG NOTICE CAREFLTLLY.


    As of A3/26/2018, your home loan is 1 107
                                                days and $39,1g9. l Tdollars in defaulr.
    under New York state Law, we are required
                                                    io send you this notice to inform you
    that you are at risk of rosing your
                                        home. Aftached to this notice is a risr
    Sovernment aPproved housing counseling agencies in your
                                                                                of
                                                                   area which provide free
   counseling. you can arso car the Nrys
                                            okrJ. of the arorney General,s
   Homeowner protection prograrn (Hopp)
                                              toil-free .orru*". hotrine to be
   connected to free housing counseling.services
                                                     in youi area at l-g55-HoME-456
   (t-855-466-3456), or visit their webiily
                                            at trup:llwww.aghomeherp.com/.
  statewide listing by county is also available                                  A
                                                 ai
  hup:l/www'dfs'ny'gov/consumer/mortg
                                            nys np counsering agencies.htrn.
                           watch our for companiei or people                     eualified
                                                                who charge a fee for
  fi:J::ffiavailable;
 Housing counselors from New York-based
                                               agencies listed on the website above
 trained to help homeowners who are                                                   are
                                        having p'rour.*, making their mortgage
 payments and can herp you find
                                  trre o-.:r:.qr*n ro, yor. s"ituation.
 may also contact us directly at 3L5-477-aqzs                           If you wish, you
                                                 ana asr to discuss possible opti.ns.



                                             Blral D6ve,opm€nt . Nsw york Slate Offlce
                                                   Slnglo Famlly HouBtng Olvttlon
                                      441 Soulh Saina Srreet,_Suite 35Zi Syra.*r,
                                 vorce (31 s) 4T?'*,23. Fax (8'ss) ln -esg r        Ny 13202
                                                                          r ro6"iiro-oz,             -r   zao   tr,, l
                                         USOA rs an aqual oppo.tunlty provid€,,
                                                                                  efipoy6/.   ano jando.
llyou*lsnlolil€acvll Rioht'orogramcomPlalntotoiscrimrnsrlon.Trprolgrh€usoAprogramDr*-rrmnarioncompratnr;orm(AD.3o?;)
                                                             usoi.J1.3-J-.;;1aifi'3iilngn,           ,c .aques, rno
                                                                                                                                               rour., n:
iii{:,r1"??l:il;::ff"ffi'rTXll"inr-rrrinf,.,irimfi,lii?ll,                                                               rom   yo".m-ay a,so      j r,,e
                                                                                                                                               w,,s
*:i,"4HiTi,'-:HHHlJil""T';',;i#,'i[^,XifdHron:'f":li:t!"tr                                fi,1['ffi^":,%**"Jf,,A,i,ui*,;i.,1,.
Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 15 of 18




 while we cnnnot   assure that a mutually agreeable
                                                    resolution is possible, we.
 encotuage you to take immediate steps
                                         to hy to achieve a resolution. The
 you wait, the fewer options you may                                         longer
                                      have.

 If you have not taken any actions to resolve
                                               this matter within g0 days from the
 date this notice was rnaiied, we may
                                        conuneace lega.l action against you (or
 if you cease to live in the dweiling as your primary                           sooner
                                                       residence.)

 If you   need   furth.l inf.gTution,
                                  prease calr the New york state
Financial Services' toll-free helpiine                            Department of
                                       at 1-ggg-g 95-4673or visit the Deparrmenr,s
website at www.sfs.ny.gov.

IMP.RTANT: you         have-the right to remain in your horne
 court order telling
                                                                 untl you receive a
                          to leave the properry, ff a foreclosure
                     ry.l
 you in court' you still                                          action i, nl.o againsr
                         have the righi to remain in ttre home
to leave' You regaily remain the 6wner                          until a court orders you
the property is sold.by yo19l by
                                            olyd   **rpgrsibre for the properry untir
                                     order of the courr uiL, concrusion
foreclosure proceedingi. rhis noti."
                                         is not an eviction notice, and
                                                                            *y
                                                                           or
action has not yet been corlmenced                                       a foreclosure
                                        against you"

Sincerely,




          'amily Housing program
                                 Director
Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 16 of 18




                                    Eelp for Eomoownen in
                                                          Tomclosutr

             New York Sate I",aw requrll that we
                                                 send )ou thi.q notice sbout rhe foreclosure
             process. Please read it carefutty.



                                          Summons aud Complalnt
            You are in danger of losing your home. If you
                                                             &il to respond lo the sumrnons and
            complaint i-n t&is bresrosure action, you
                                                        msy tose yow home, prease read the
            surrurons ard complaint carcfi.r]ry. you
                                                       should immediately *n*., o, *rrncy
                                                                                             or
            10ur local regal aid office to obtain advice on how to prote€t
                                                                           yourserf


                                  Sourccs of Information and Assist!ncc

            r*   llr encourages you to become
            In addition to
                                                 informed about yo,r options in forecrosure.
                        seeking assisraaco from an attorrny or
                                                                legal aid office, tiere are
            govern(Ent agencies and. non-prafit
                                                organizations ttat you   *y .on*i A,
           :t*l'3n aborrr possibre opdo*, rnriuahg hying to work witrr your render
           duing this process.
           To locate an edity nesr yoq
                                       )o,u m8y cafl tr:e ror-tee helprine mainrained
                                                                                   by the
           New York stare Dcparrucnt ofFinanciar
                                                 services at (g00) 342-3736 nr visit the
           Deparheds     website at www.d&,ny.q,ov.



                                    RIGETS AND OBLTGATIONS
                          REQUTRED TCI LEAVE youR
           _Y,UjY_Nor                             Hor\dE AT THrs rrME. you
           HAVE  THE RIGHTTO STAYINYOURHOIV(EDURING
                                                           TIIE
          FORECLOSURE PROCESS. YOU
                                        AI€NOiNEqUIREO TO LEAVE YOUR
          HOME L'NLESS AJ\'D LNTIL YOUR
                                          PROPERTY TS SOLD AT AUCTION
          PI.IRSUAI.IT To A JUDGMENToF FoRECT.osua.e
                                                       AND SALE.
          REGARDLESS oF *HETIIER you
                                       c'ooss ro REI''ArN IN youR H.ME,
          I-Oq +RX REQL'IRED TO TAKE CARE OF YOUR PROPERTY AND PAY
          PROPERTY     TAXES IN ACCORDA.I.ICE WTTH-STATE
                                                         A}ID LOCAT LAW,
Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 17 of 18




                                           Do rcclosu re Rescue Sca
                                                                    rns
              Be carBful of people who approach
                                                   you with offers to ,,s've,, your
              individuars who warch for notices                                      home. There are
                                                  oifr*otorrui a"tioo"    i";;;    t;';;airty  pront
              &om a homeownerrs distress" you
                                                  shourd be e#mery carefur about
             promises and anv suggestions                                               anv such
                                             rtat vou puvta"io
             law requires anyoEe offering such                    ilil;;;;.r         r"il'oJ.o. ,**
                                                  services r". f,on, to enter into
             fully describes the services they                                     a conu.act which
                                               wir poor,          e"es they willcharge, and
                                  *t*     *v rnsuev fiom vou "launtil                          w'ic,
                                                                      thev r,"r.
             ;:*[*'J.t*                                                           "ffiil[a    ap such
  Case 1:18-cv-01269-LEK-DEP Document 1-6 Filed 10/27/18 Page 18 of 18



                                                                  r
                                                          s       1Jr

             -'       i-                                 ii q)-
         ./           EE                                .o);                                         FB
         !
         I,i
                      7I
                                              i              -'u
                                                        :r! e.-                                     E}
                                                                                                    r
                                          I                                                I

                                                                                           I

                                                              \.\'
                                                                      I
                                      I

                                      i
                                                               Si
                                                                  +:
                                                              _q:
                                                               v
                                                                      ;
                                      I


                                      1




                                          rn
             oc
                      "l,Pt    .9!i
                                      I
                                                              ..-)
                                                              .\)                                  o o.= o-
             n!
             dr        =   3    >9        L             si
                                                              a
                                                                      i               ,!
                                                                                               e   3
                                                                                                   E
                                                                                                     3E 8E
                                                                                                         >5    L3
                       rs      Es             ca
                                                             ,-a                      i" 3
                                                                                               o
                                                                                                   3
                                                                                                   ',
                                                                                                      fg
                                                                                                      =3 Eg
                                                                                                      PE 6f,
                                                                                                               €
                                                                                                                O
                  O

                       5E Ei
                                          I
                                          L
                                                    '
                                                             +-1 ,:
                                                                          'r               :r {a
                                                                                           iE 6E
                                                                                                               $
                                                                                                               o

                           gtrE
                                                   +o .=-*,i
                                                                                                        .EiE
                                                                                                        E3 !ts o
     l                                             a'I 'l'! trj                                          eg
                                                                                                               E

Ellh 9.eh 0080 0hiT                                     aT0,                   15th   Q{ah DtiB0              0hlt
01ÿ33ÿÿÿ45678ÿ9
                       ÿCase
                                            ÿÿÿÿÿÿÿÿÿ1:18-cv-01269-LEK-DEP
                                                     ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ 
                                                                                      Document 1-7 Filed 10/27/18                                                                                                                  Page
                                                                                                                                                                                                                             1:18-cv-1269               1 of 2

(
  67ÿ0%16ÿ3%3ÿ,ÿ-ÿ7ÿ#ÿ7)66ÿ!!ÿ6&6ÿ"ÿ#)$%"ÿ8"ÿÿ
                                                                6ÿ$!&ÿ&'#
                                                                            "ÿ#($(ÿ7$6"#%ÿ$,6-%ÿ"ÿ66ÿ06)$%ÿ$6#"ÿ1
                                                                           '/
 ()(!6ÿ&ÿ$"#"$*ÿ"6ÿ7ÿ%46"ÿ!66"8ÿÿÿ5677ÿ9:6;<=>;9?:6ÿ?:ÿ:7@;ÿABC7ÿ?Dÿ;E96ÿD?<FGH
                                                                                                                               6ÿ$6&6(6#$6ÿ6$ÿ&ÿÿ"!)6(ÿ(2$
                                                                                                                                                               6'6
                                                                                                                                                                 
                                                                                                                                                                 "6$ÿ"1ÿ""#6"6ÿ&!ÿ$$ÿ*1ÿ6#($"%6ÿ',
                                                                                                                                                                   %                                 !667ÿ63ÿ&3ÿ(/ÿ6!ÿ#%6+$)*!6ÿ%ÿÿ&"ÿ"66ÿ(ÿ)#!(66ÿ!&ÿÿ#"!ÿ66ÿ1
                                                                                                                                                                                                                                                                              +)646%ÿÿ,&ÿ-1
                                                                                                                                                                                                                                                                                             ÿ#)./
                                                                                                                                                                                                                                                                                                  ÿ&ÿ60ÿ"6(6"ÿ#!
                                                                                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                                                                                  ÿ
IJKLMNOPP                                                                                                                                                      QPOQNO
º»¼½¾¿ÿÁ½Â½¾ÃÿÄÅÿÆÇ¾È¼ÉÂÊÿÆÉ½¼»ËÿÌÍÈÄÎËÍÿ½Í¾ÿÏÂÈÇ¾ÈÃÿÐÄÇ¾ÿ                                                                                                       æÄÍ»ÿçÞÿÌÖ¼ËËÿÂèÂÿæÄÍ»ÿÌÖ¼ËËÊÿÝÃ½Â½¾ÿÄÅÿé¼ÓÓ¼ÂÇÿÙÞÿÌÖ¼ËËêÿÌÄÖ»ÿÄÅÿ
Æ¿Ç¼»¼Ã½ÈÂ½¼Ä»Êÿº»¼½¾¿ÿÁ½Â½¾ÃÿÑ¾ÒÂÈ½Ç¾»½ÿÄÅÿÆËÈ¼ÉÎÓ½ÎÈ¾                                                                                                          çÄÃ¾»¿ÂÓ¾ÿæÎÃ½¼É¾ÿÙÄÎÈ½êÿëæÄÍ»ÿÑÄ¾ëÿßìíÿÂ»¿ÿëæÂ»¾ÿÑÄ¾ëÿßìí
     JRLÿÿÿ1)$"-ÿ&ÿ56!%6$6ÿ&ÿS!"ÿT!"6%ÿU#$"&&                                                                                                           1)$"-ÿ&ÿ56!%6$6ÿ&ÿS!"ÿT!"6%ÿV6&6$%#$" ÁÂÈÂ½ÄËÂ
                                                 57@>7A;ÿ9:ÿ=G6GÿAWB9:;9DDÿ>B676H                                                                                                               59:ÿ=G6GÿAWB9:;9DDÿ>B676ÿ?:WXH
                                                                                                                                                                     YZ[\ `[ÿ     ]YÿT^YVÿ
                                                                                                                                                                                           1ZYV[_Y^]     ZYÿ1^1[1/ÿ21[ÿ`[ÿTZ1^]ZYÿZSÿ
                                                                                                                                                                                        5^1ÿZSÿT^YVÿ]YaZTa[V8
                                                                                                                                                                        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÔÂJ»bL
     ÅÈÿÿ¾ÿ^"
           ¿¼"ÿÕÂ$Öÿ
                   6-!×È
                      ÿ5DcÄdÎ
                            eÿ
                             Ò:fÊÿeg
                                  ØÕhÿÕBiÙÿ
                                         idgjjhÿfkiÿ;glgmnokgÿ:peqgdH                                                                                                ÿ^""$6-!ÿ59rÿskotkH
ÚÛÜÿÝÞÿßà½ÍÿÁ½È¾¾½ÊÿÁÎ¼½¾ÿÜÆÊÿáâÊÿáâÿßÛÛÛÚ
ÚãäÿåßãÿäÛÛåÿ
IÿÿuNÿPÿvwQOÿ5Alfxgÿfkÿy@zÿckÿ?kgÿ{o|ÿ?kl}H                                                                                     Iÿÿ5~OMÿPÿMOMNÿMNÿ5Alfxgÿfkÿy@zÿckÿ?kgÿ{o|ÿrodÿAlfckcrr
                                                                                                                                                       Dodÿcgdjc}ÿ>fjgjÿ?kl}H ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿfkiÿ?kgÿ{o|ÿrodÿgrgkifkHÿ
 ÿÿ2818ÿ76$'6$"                                         ÿS6%6#ÿ)6!"$              ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿMP ÿÿÿQP            ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿMP ÿÿÿQP
       U#$"&&                                                 5=G6GÿCogdkegkÿ:oÿfÿAfd}H
                                                                                            1"6$ÿ&ÿ!ÿ1"#"6                                 ÿ ]$(#"6%ÿodÿU$(#ÿU#6  3  3
                                                                                                                                                                ÿÿÿÿ&ÿ)!$6!!ÿ]$ÿ!ÿ1"#"6
 ÿÿ2818ÿ76$'6$"               3 ÿV76!"-                                              1"6$ÿ&ÿ^$"6ÿ1"#"6    ÿ ]$(#"6%ÿfkiÿU$(#ÿU#6    
         V6&6$%#$"                           59kicxfgÿ>ccgkjncmÿorÿAfdcgjÿckÿ9geÿ999H                                                                          &ÿ)!$6!!ÿ]$ÿ^$"6ÿ1"#"6
                                                                                            1"6$ÿÿ1),6"ÿ&ÿ#                                ÿ S6*$ÿY#"$                                                        
 

                                                                                            ÿÿÿÿS6*$ÿ1)$"-
IÿÿONwÿ
         ON
                    Pÿwÿ5Alfxgÿfkÿy@zÿckÿ?kgÿ{o|ÿ    ?kl}H
                                                                                                PPwMON
                                                                                                                                                        14ÿ66ÿ&\ÿY#")6ÿ&ÿ1)"ÿ1%6ÿV6!("$!8
                                                                                                                                                           uNOwM                                    ÿNw
 9ÿ]$!)#$6                 ÿÿÿÿÿMONÿOvw ÿÿÿÿÿÿMONÿOvw  
ÿV)*ÿ56#"6%ÿ16)6  3ÿ^((6#ÿÿ211ÿ  ÿS#!6ÿ1#'!ÿ^"
 9ÿ_#$6                    9ÿ^(#$6                        
ÿU6!$#ÿ]$)-ÿÿ               ÿÿ&ÿU(6"-ÿÿ211ÿ  3ÿ"%#.#                                                   
ÿ)ÿ#'ÿ4ÿ211ÿ
 9ÿ_6ÿ^"                ÿ^(#$6ÿU%)"                       ÿÿU%)"ÿT#,"-  
39ÿZ"6                                                   ÿÿÿ211ÿ                                     ÿÿ34#
 39ÿY6*"#,6ÿ]$!")'6$"              ÿÿT#,"-                
ÿ`6#"ÿ1#6                                                                                                             399ÿ1"#"6ÿ56#(("$'6$"
 9ÿ5676-ÿ&ÿZ76(#-'6$" 9ÿ^!!#)"/ÿT,6ÿ                        ÿU#'#6)"#                                                             MMÿ  39ÿ^$"")!"
     ÿÿ[$&6'6$"ÿ&ÿ0)%*'6$" ÿÿ1#$%6                                  ÿU6!$#ÿ]$)-                                                           9ÿ1(-*"!                                39ÿ#$4!ÿ#$%ÿ#$4$*
 ÿ_6%#6ÿ^"              9ÿS6%6#ÿ['(-6!                     ÿU%)"ÿT#,"-                                                        9ÿU#"6$"                                   39ÿ1''66
 ÿ5676-ÿ&ÿV6&#)"6%              ÿÿT#,"-                
ÿ^!,6!"!ÿU6!$#                                                          ÿU#"6$"ÿÿ^,,67#"6%  3
9ÿV6("#"$
     ÿ1")%6$"ÿT#$!            39ÿ_#$6                                ÿÿ]$)-ÿU%)"                                                            ÿÿÿÿÿÿÿY6.ÿV)*ÿ^((#"$  39ÿ5#46"66ÿ]$&)6$6%ÿ#$%
     ÿ4[0)%6!ÿa6"6#$!       3ÿ_#$6ÿU%)"                         ÿÿT#,"-                                                              39ÿ#%6'#4                                            ÿ1 )("ÿZ*#$#"$!
 ÿ5676-ÿ&ÿZ76(#-'6$"             ÿÿT#,"-                ÿÿMONÿMM                           Nu                             Nÿw                              39ÿ1$!)'6ÿ16%"
     ÿ&ÿa6"6#$!ÿ6$6&"! 9ÿ_"ÿa66                       9ÿZ"6ÿS#)%            9ÿS#ÿT#,ÿ1"#$%#%!  
ÿ`]^ÿ43&&                                                          339ÿ1#,61#"ÿa
 
9ÿ1"4%6!ÿ1)"!       ÿ_"ÿa66                   ÿ)"ÿ$ÿT6$%$*                ÿÿ^"                                      
ÿ#4ÿT)$*ÿ43                         9ÿ16)"6!1''%"6!
 39ÿZ"6ÿ1$"#"                      ÿU%)"ÿT#,"-  9ÿZ"6ÿU6!$#  9ÿT#,_#$#*6'6$"  
ÿV]1V]ÿ4394*                                                                               ÿÿ[0#$*6
 3ÿ1$"#"ÿU%)"ÿT#,"- 
9ÿZ"6ÿU6!$#                         ÿU(6"-ÿV#'#*6                ÿÿ56#"$!                                
3ÿ11]Vÿ"6ÿa]                           39ÿZ"6ÿ1"#")"-ÿ^"$!
 3
ÿS#$!6                          ÿ]$)-                     ÿU(6"-ÿV#'#*6  39ÿ5#.#-ÿT#,ÿ^"  
ÿ51]ÿ4394*                                                                 3ÿ^*)")#ÿ^"!
                               
ÿU6!$#ÿ]$)-ÿ                      ÿU%)"ÿT#,"- ÿS#'-ÿ#$%ÿ_6%#                                                                              3ÿ[$7$'6$"#ÿ_#""6!
                                        ÿ_6%#ÿ_#(#"6                                            ÿÿT6#76ÿ^"                                                                              3ÿS66%'ÿ&ÿ]$&'#"$
     ÿNÿMM                 ÿÿÿÿ               ÿÿMOÿMO  39ÿZ"6ÿT#,ÿT"*#"$                                   PQNÿNÿw                                     ÿÿ^"
 9ÿT#$%ÿ1$%6'$#"$        339ÿZ"6ÿ17ÿ5*"! KRKÿ                         3ÿ['(-66ÿ56"6'6$"  9ÿ#06!ÿ42818ÿU#$"&&  3
ÿ^,"#"$
 9ÿS6!)6                33ÿa"$*                         3
ÿ^6$ÿV6"#$66                 ÿ]$'6ÿ16)"-ÿ^"                               ÿÿÿV6&6$%#$"                         33ÿ^%'$!"#"76ÿU6%)6
 9ÿ56$"ÿT6#!6ÿÿ[6"'6$" 33ÿ['(-'6$"                       9ÿ_"$!ÿ"ÿa##"6                                                         ÿ]51%ÿU#"-                                      ÿ^"5676.ÿÿ^((6#ÿ&
 39ÿ"!ÿ"ÿT#$%             33ÿ`)!$*                             ÿ16$"6$6                                                                       ÿÿ
ÿ211ÿ
93                                    ÿ^*6$-ÿV6!$
 3ÿ"ÿU%)"ÿT#,"-              ÿ^''%#"$!  9ÿ6$6#                                                                                                                            39ÿ1$!"")"$#"-ÿ&
 39ÿ^ÿZ"6ÿ56#ÿU(6"- 33ÿ^'68ÿ.V!#,"6!ÿ ÿV6#"ÿU6$#"-                                 NO                                                                                      ÿ1"#"6ÿ1"#")"6!
                                        ÿ['(-'6$"                    ¡                 3
ÿY#")##"$ÿ^((#"$
                               33
ÿ^'68ÿ.V!#,"6!ÿ 39ÿ_#$%#')!ÿÿZ"6  3
ÿZ"6ÿ]''*#"$
                                        ÿZ"6                      9ÿ17ÿ5*"!             ÿÿÿÿÿÿÿ^"$!
                               33ÿ[%)#"$                      ÿU!$ÿ1$%"$
                                                                   
9ÿ17ÿV6"#$66ÿ
                                                                         ÿ1$%"$!ÿ&ÿ
                                                                         ÿ1$&$6'6$"
IÿÿOÿ5Alfxgÿfkÿy@zÿckÿ?kgÿ{o|ÿ?kl}H
 UZ*6$6#%$* 56
                      1"#' 76%)ÿ&"'  ÿ 56
                         "6ÿ1                       ^('#
                                                        (6$#%"66%ÿ1
                                                                    ÿ&)'"  35656
                                                                                  $(!6"$#"66%%ÿ ÿ                 6%!ÿ"&'" ÿ
 T
                                                                                                             #$"!&66ÿV                 _)"*"#%"!"$ÿ" 
                                                                                                                                                                  ÿÿÿÿÿT
                                                                                                                                                                    ÿ  _)
                                                                                                                                                                        "*"#%"!"$ÿÿ"ÿÿÿÿÿÿÿÿ
                                                                                                                                                                         
                                                                                                          ^$
                                                                                                          5jmgxcr}H                       #$!&6                  ÿÿÿV6"ÿS6
                              1"6ÿ"6ÿ2818ÿ17ÿ1"#")"6ÿ)$%6ÿ.ÿ-)ÿ#6ÿ&$*ÿ¢£¤ÿ¦¤§ÿ¨©§ªÿ«¬­©®¯©¨§©¤¦°±ÿ®§°§¬§ª®ÿ¬¦±ª®®ÿ¯©²ª­®©§³H\
IÿÿNwÿPÿNO ÿÌ¼½6Ó¾&ÿÿ%Ü6î!Êÿº» ¼½¾¿ÿÁ½Â½¾ÃÿÙÄ¿¾ÊÿÁ¾É½¼Ä»ÿßÚãí
                                          ("$ÿ&ÿ#)!6\
                               ÅÄÈ¾ÉÓÄÃ¾ÿÄ»ÿÇÄÈ½ËÂË¾
Iÿÿ´wQÿO  1`[1µÿ                 ]Sÿ`]1ÿ]1ÿ^ÿNÿNO QNOQÿ¶                                                    1`[1µÿ·[1ÿ$-ÿ&ÿ%6'#$%6%ÿ$ÿ'(#$"\
ÿÿÿÿÿÿÿÿÿMNO                 2YV[5ÿ52T[ÿ/ÿS858178U8                         àãÊßÛåÞßà                                    vwÿQNOQ  ·6! Y
IÿÿNQÿNJL 56ggÿckjdpxcokjH¸
ÿÿÿÿÿÿÿÿÿÿPÿNO                           02V[                                                                                                                                                                VZ1µ[ÿY2_[5
V^[                                         1]Y^25[ÿZSÿ^Z5Y[·ÿZSÿ5[1Z5V
ßÛïÜäïÜÛßî
PÿPPÿwÿO
                                            ïÃïÿæÄÍ»ÿÔÂ»ÅÈ¾¿¼
    5[1[]Uÿ¹                                    ^_Z2Y                    NA                                     ^UUT·]Yÿ]SU                  NA                                       02V[                                               _^8ÿ02V[                     DEP
01ÿ33ÿ4565785ÿÿ9456
ÿCase 1:18-cv-01269-LEK-DEP Document 1-7 Filed 10/27/18 Page 2 of 2
                  ÿÿÿ !ÿ"ÿ"ÿ#ÿÿ$ÿ%%
                                                              &'()*7+(,ÿ-*7ÿ.+6+/ÿ.*657ÿ1)55(
0)5ÿ01ÿ33ÿ1+6+/ÿ1*657ÿ8)55(ÿ234ÿ()5ÿ+35*762(+*3ÿ1*3(2+354ÿ)575+3ÿ35+()57ÿ757/2158ÿ3*7ÿ8'77/5653(8ÿ()5ÿ5+/+388ÿ234ÿ8576+15ÿ*5ÿ7/524+38ÿ*7ÿ*()57ÿ727578ÿ28
759'+754ÿ:,ÿ/2;<ÿ5=157(ÿ28ÿ77*6+454ÿ:,ÿ/*12/ÿ7'/58ÿ*5ÿ1*'7(
ÿÿ0)+8ÿ5*76<ÿ2777*654ÿ:,ÿ()5ÿ0'4+1+2/ÿ.*35575315ÿ*5ÿ()5ÿ>3+(54ÿ1(2(58ÿ+3ÿ157(56:57ÿ?3<ÿ+8
759'+754ÿ5*7ÿ()5ÿ'85ÿ*5ÿ()5ÿ./57@ÿ*5ÿ.*'7(ÿ5*7ÿ()5ÿ7'77*85ÿ*5ÿ+3+(+2(+38ÿ()5ÿ1+6+/ÿ4*1@5(ÿ8)55(
ÿÿ.*3859'53(/,<ÿ2ÿ1+6+/ÿ1*657ÿ8)55(ÿ+8ÿ8':6+((54ÿ(*ÿ()5ÿ./57@ÿ*5
.*'7(ÿ5*7ÿ521)ÿ1+6+/ÿ1*67/2+3(ÿ5+/54
ÿÿ0)5ÿ2((*735,ÿ5+/+38ÿ2ÿ1285ÿ8)*'/4ÿ1*67/5(5ÿ()5ÿ5*76ÿ28ÿ5*//*;8A
BCDEÿ FDGHIGJJKLMNJNHODHIKBÿÿP3(57ÿ32658ÿ9/28(<ÿ5+78(<ÿ6+44/5ÿ+3+(+2/ÿ*5ÿ7/2+3(+55ÿ234ÿ45553423(
ÿÿQ5ÿ()5ÿ7/2+3(+55ÿ*7ÿ45553423(ÿ+8ÿ2ÿ8*6573653(ÿ28531,<ÿ'85ÿ
        *3/,ÿ()5ÿ5'//ÿ3265ÿ*7ÿ8(234274ÿ2::756+2(+*38
ÿÿQ5ÿ()5ÿ7/2+3(+55ÿ*7ÿ45553423(ÿ+8ÿ23ÿ*55+1+2/ÿ;+()+3ÿ2ÿ8*6573653(ÿ28531,<ÿ+453(+5,ÿ5+78(ÿ()5ÿ28531,ÿ234ÿ
        ()53ÿ()5ÿ*55+1+2/<ÿ8+6+38ÿ:*()ÿ3265ÿ234ÿ(+(/5

ÿÿÿCRE STHIUÿSJÿNKGONHVNBÿÿ-*7ÿ521)ÿ1+6+/ÿ1285ÿ5+/54<ÿ5=157(ÿ>
1
ÿ7/2+3(+55ÿ12858<ÿ53(57ÿ()5ÿ3265ÿ*5ÿ()5ÿ1*'3(,ÿ;)575ÿ()5ÿ5+78(ÿ/+8(54ÿ7/2+3(+55ÿ758+458ÿ2(ÿ()5ÿ
        (+65ÿ*5ÿ5+/+38
ÿÿQ3ÿ>
1
ÿ7/2+3(+55ÿ12858<ÿ53(57ÿ()5ÿ3265ÿ*5ÿ()5ÿ1*'3(,ÿ+3ÿ;)+1)ÿ()5ÿ5+78(ÿ/+8(54ÿ45553423(ÿ758+458ÿ2(ÿ()5ÿ(+65ÿ*5ÿ5+/+38
ÿÿ9WX0PAÿQ3ÿ/234ÿ
        1*345632(+*3ÿ12858<ÿ()5ÿ1*'3(,ÿ*5ÿ758+45315ÿ*5ÿ()5ÿY45553423(Yÿ+8ÿ()5ÿ/*12(+*3ÿ*5ÿ()5ÿ(721(ÿ*5ÿ/234ÿ+36*/654

ÿÿÿCVE IISZHNUKBÿÿP3(57ÿ()5ÿ5+76ÿ3265<ÿ2447588<ÿ(5/57)*35ÿ3'6:57<ÿ234ÿ2((*735,ÿ*5ÿ751*74
ÿÿQ5ÿ()575ÿ275ÿ856572/ÿ2((*735,8<ÿ/+8(ÿ()56ÿ*3ÿ23ÿ2((21)653(<ÿ3*(+38
        +3ÿ()+8ÿ851(+*3ÿY9855ÿ2((21)653(Y

Bÿÿ $TZGKOGVIGSHBÿÿ0)5ÿ:28+8ÿ*5ÿ['7+84+1(+*3ÿ+8ÿ85(ÿ5*7()ÿ'3457ÿ4'/5ÿ\92<ÿ-
4
.6
]
<ÿ;)+1)ÿ759'+758ÿ()2(ÿ['7+84+1(+*38ÿ:5ÿ8)*;3ÿ+3ÿ7/524+388
ÿÿ]/215ÿ23ÿY^Yÿ
        +3ÿ*35ÿ*5ÿ()5ÿ:*=58
ÿÿQ5ÿ()575ÿ+8ÿ6*75ÿ()23ÿ*35ÿ:28+8ÿ*5ÿ['7+84+1(+*3<ÿ7751545315ÿ+8ÿ8+653ÿ+3ÿ()5ÿ*7457ÿ8)*;3ÿ:5/*;

        >3+(54ÿ1(2(58ÿ7/2+3(+55
ÿÿ9ÿ0'7+84+1(+*3ÿ:2854ÿ*3ÿ_\ÿ>
1
.
ÿ`3aÿ234ÿ`3\
ÿÿ1'+(8ÿ:,ÿ28531+58ÿ234ÿ*55+1578ÿ*5ÿ()5ÿ>3+(54ÿ1(2(58ÿ275ÿ+31/'454ÿ)575

        >3+(54ÿ1(2(58ÿ45553423(
ÿÿ9_ÿb)53ÿ()5ÿ7/2+3(+55ÿ+8ÿ8'+38ÿ()5ÿ>3+(54ÿ1(2(58<ÿ+(8ÿ*55+1578ÿ*7ÿ28531+58<ÿ7/215ÿ23ÿY^Yÿ+3ÿ()+8ÿ:*=

        -54572/ÿ9'58(+*3
ÿÿ9`ÿ0)+8ÿ755578ÿ(*ÿ8'+(8ÿ'3457ÿ_\ÿ>
1
.
ÿ``<ÿ;)575ÿ['7+84+1(+*3ÿ27+858ÿ'3457ÿ()5ÿ.*38(+('(+*3ÿ*5ÿ()5ÿ>3+(54ÿ1(2(58<ÿ23ÿ26534653(ÿ
        (*ÿ()5ÿ.*38(+('(+*3<ÿ23ÿ21(ÿ*5ÿ.*387588ÿ*7ÿ2ÿ(752(,ÿ*5ÿ()5ÿ>3+(54ÿ1(2(58
ÿÿQ3ÿ12858ÿ;)575ÿ()5ÿ>
1
ÿ+8ÿ2ÿ727(,<ÿ()5ÿ>
1
ÿ7/2+3(+55ÿ*7ÿ45553423(ÿ1*45ÿ(2@58ÿ
        7751545315<ÿ234ÿ:*=ÿÿ*7ÿ_ÿ8)*'/4ÿ:5ÿ627@54

        c+6578+(,ÿ*5ÿ1+(+d538)+7
ÿÿ93ÿ0)+8ÿ755578ÿ(*ÿ8'+(8ÿ'3457ÿ_\ÿ>
1
.
ÿ``_<ÿ;)575ÿ727(+58ÿ275ÿ1+(+d538ÿ*5ÿ4+555753(ÿ8(2(58
ÿÿb)53ÿe*=ÿ3ÿ+8ÿ1)51@54<ÿ()5ÿ
        1+(+d538)+7ÿ*5ÿ()5ÿ4+555753(ÿ727(+58ÿ6'8(ÿ:5ÿ1)51@54Bÿÿ9155ÿ151(+*3ÿQQQÿ:5/*;fÿgÿJNONZDFÿhTNKIGSHÿDVIGSHKÿIDiNÿjZNVNONHVNÿSkNZÿOGkNZKGIUÿ
        VDKNKB
Bÿÿ NKGONHVNÿCVGIGlNHKmGjEÿSJÿZGHVGjDFÿDZIGNKBÿÿ0)+8ÿ851(+*3ÿ*5ÿ()5ÿ01ÿ33ÿ+8ÿ(*ÿ:5ÿ1*67/5(54ÿ+5ÿ4+6578+(,ÿ*5ÿ1+(+d538)+7ÿ;28ÿ+34+12(54ÿ2:*65
ÿÿn27@ÿ()+8
        851(+*3ÿ5*7ÿ521)ÿ77+31+72/ÿ727(,

"B DITZNÿSJÿTGIBÿÿ]/215ÿ23ÿY^Yÿ+3ÿ()5ÿ2777*77+2(5ÿ:*=
ÿÿQ5ÿ()575ÿ275ÿ6'/(+7/5ÿ32('75ÿ*5ÿ8'+(ÿ1*458ÿ288*1+2(54ÿ;+()ÿ()5ÿ1285<ÿ7+1@ÿ()5ÿ32('75ÿ*5ÿ8'+(ÿ1*45ÿ
        ()2(ÿ+8ÿ6*8(ÿ277/+12:/5
ÿÿ./+1@ÿ)575ÿ5*7AÿW2('75ÿ*5ÿ1'+(ÿ.*45ÿc5817+7(+*38
ÿÿ
"Bÿ ZGoGHBÿÿ]/215ÿ23ÿY^Yÿ+3ÿ*35ÿ*5ÿ()5ÿ85653ÿ:*=58

        X7+8+32/ÿ]7*1554+388
ÿÿ9ÿ.2858ÿ;)+1)ÿ*7+8+32(5ÿ+3ÿ()5ÿ>3+(54ÿ1(2(58ÿ4+8(7+1(ÿ1*'7(8

        456*654ÿ57*6ÿ1(2(5ÿ.*'7(
ÿÿ9_ÿ]7*1554+388ÿ+3+(+2(54ÿ+3ÿ8(2(5ÿ1*'7(8ÿ62,ÿ:5ÿ756*654ÿ(*ÿ()5ÿ4+8(7+1(ÿ1*'7(8ÿ'3457ÿ0+(/5ÿ_\ÿ>
1
.
<ÿ151(+*3ÿ33
ÿÿ
        b)53ÿ()5ÿ75(+(+*3ÿ5*7ÿ756*62/ÿ+8ÿ8723(54<ÿ1)51@ÿ()+8ÿ:*=

        45623454ÿ57*6ÿ&775//2(5ÿ.*'7(
ÿÿ9`ÿ.)51@ÿ()+8ÿ:*=ÿ5*7ÿ12858ÿ75623454ÿ(*ÿ()5ÿ4+8(7+1(ÿ1*'7(ÿ5*7ÿ5'7()57ÿ21(+*3
ÿÿ>85ÿ()5ÿ42(5ÿ*5ÿ756234ÿ28ÿ()5ÿ5+/+38ÿ
        42(5

        45+38(2(54ÿ*7ÿ45*75354
ÿÿ93ÿ.)51@ÿ()+8ÿ:*=ÿ5*7ÿ12858ÿ75+38(2(54ÿ*7ÿ75*75354ÿ+3ÿ()5ÿ4+8(7+1(ÿ1*'7(
ÿÿ>85ÿ()5ÿ75*753+38ÿ42(5ÿ28ÿ()5ÿ5+/+38ÿ42(5

        07238557754ÿ57*6ÿ&3*()57ÿc+8(7+1(
ÿÿ9aÿ-*7ÿ12858ÿ(7238557754ÿ'3457ÿ0+(/5ÿ_\ÿ>
1
.
ÿ151(+*3ÿ3392
ÿÿc*ÿ3*(ÿ'85ÿ()+8ÿ5*7ÿ;+()+3ÿ4+8(7+1(ÿ(72385578ÿ*7ÿ
        6'/(+4+8(7+1(ÿ/+(+82(+*3ÿ(72385578

        n'/(+4+8(7+1(ÿp+(+82(+*3ÿqÿ07238557
ÿÿ9ÿ.)51@ÿ()+8ÿ:*=ÿ;)53ÿ2ÿ6'/(+4+8(7+1(ÿ1285ÿ+8ÿ(7238557754ÿ+3(*ÿ()5ÿ4+8(7+1(ÿ'3457ÿ2'()*7+(,ÿ*5ÿ0+(/5ÿ_\ÿ>
1
.
ÿ
        151(+*3ÿ3
ÿ
        n'/(+4+8(7+1(ÿp+(+82(+*3ÿqÿc+751(ÿ-+/5
ÿÿ9\ÿ.)51@ÿ()+8ÿ:*=ÿ;)53ÿ2ÿ6'/(+4+8(7+1(ÿ1285ÿ+8ÿ5+/54ÿ+3ÿ()5ÿ8265ÿ4+8(7+1(ÿ28ÿ()5ÿn28(57ÿncpÿ4*1@5(
ÿ
         ÿÿ#ÿ#ÿÿÿÿ!ÿMÿrBÿÿX7+8+3ÿ.*45ÿÿ;28ÿ'854ÿ5*7ÿ)+8(*7+12/ÿ751*748ÿ234ÿ+8ÿ3*ÿ/*3857ÿ75/5623(ÿ4'5ÿ(*ÿ
        1)23858ÿ+3ÿ8(2('5

"Bÿ DTKNÿSJÿVIGSHBÿÿ457*7(ÿ()5ÿ1+6+/ÿ8(2('(5ÿ4+751(/,ÿ75/2(54ÿ(*ÿ()5ÿ12'85ÿ*5ÿ21(+*3ÿ234ÿ8+65ÿ2ÿ:7+55ÿ45817+7(+*3ÿ*5ÿ()5ÿ12'85
ÿÿMSÿHSIÿVGINÿsTZGKOGVIGSHDFÿ
        KIDITINKÿTHFNKKÿOGkNZKGIUBÿÿP=267/5Aÿ>
1
ÿ.+6+/ÿ1(2('(5Aÿ3ÿ>1.ÿaa`ÿÿe7+55ÿc5817+7(+*3Aÿ>32'()*7+d54ÿ75157(+*3ÿ*5ÿ12:/5ÿ8576+15
"Bÿ NhTNKINOÿGHÿStjFDGHIBÿÿ./288ÿ&1(+*3
ÿÿ]/215ÿ23ÿY^Yÿ+3ÿ()+8ÿ:*=ÿ+5ÿ,*'ÿ275ÿ5+/+38ÿ2ÿ1/288ÿ21(+*3ÿ'3457ÿ4'/5ÿ_`<ÿ-
4
.6
]

        c56234
ÿÿQ3ÿ()+8ÿ87215ÿ53(57ÿ()5ÿ21('2/ÿ4*//27ÿ26*'3(ÿ:5+38ÿ45623454ÿ*7ÿ+34+12(5ÿ*()57ÿ456234<ÿ8'1)ÿ28ÿ2ÿ775/+6+327,ÿ+3['31(+*3

        0'7,ÿc56234
ÿÿ.)51@ÿ()5ÿ2777*77+2(5ÿ:*=ÿ(*ÿ+34+12(5ÿ;)5()57ÿ*7ÿ3*(ÿ2ÿ['7,ÿ+8ÿ:5+38ÿ45623454

"BÿNFDINOÿDKNKBÿÿ0)+8ÿ851(+*3ÿ*5ÿ()5ÿ01ÿ33ÿ+8ÿ'854ÿ(*ÿ755575315ÿ75/2(54ÿ7534+38ÿ12858<ÿ+5ÿ23,
ÿÿQ5ÿ()575ÿ275ÿ75/2(54ÿ7534+38ÿ12858<ÿ+3857(ÿ()5ÿ4*1@5(ÿ
        3'6:578ÿ234ÿ()5ÿ1*77587*34+38ÿ['485ÿ32658ÿ5*7ÿ8'1)ÿ12858

MDINÿDHOÿIISZHNUÿGoHDITZNBÿÿc2(5ÿ234ÿ8+83ÿ()5ÿ1+6+/ÿ1*657ÿ8)55(

